UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-6718 Dreyfus Investment Grade Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 07/31 Date of reporting period: 01 /31 /15 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Inflation Adjusted Securities Fund Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 8 Statement of Assets and Liabilities 9 Statement of Operations 10 Statement of Changes in Net Assets 12 Financial Highlights 15 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Inflation Adjusted Securities Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Inflation Adjusted Securities Fund, covering the 6-month period from August 1, 2014, through January 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. U.S. bond markets generally defied most analysts’ expectations over the reporting period as long-term interest rates fell unexpectedly and inflation remained low in the midst of a sustained economic recovery. Long-term bond yields were driven downward and prices higher by robust demand from investors seeking relatively safe havens in the midst of disappointing global growth and intensifying geopolitical conflicts. Higher yielding market sectors, such as corporate-backed bonds, fared relatively well in the recovering economy, but they generally lagged long-term U.S. government securities for the reporting period overall. Many economists appear to be optimistic about the bond market’s prospects for the months ahead. Our own analysts agree and, in light of the ongoing benefits of low interest rates and depressed energy prices, expect a somewhat faster pace of global growth in 2015 than in 2014. U.S. economic growth also seems poised to accelerate, largely due to the fading of drags from tight fiscal policies adopted in the wake of the Great Recession. Of course, stronger economic growth could create risks for fixed-income markets, including the possibility of higher short-term interest rates from the Federal Reserve Board.That’s why we urge you to talk regularly with your financial advisor about the potential impact of macroeconomic developments on your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation February 17, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of August 1, 2014, through January 31, 2015, as provided by Robert Bayston, CFA, David Horsfall, CFA, and Nate Pearson, CFA, Portfolio Managers Fund and Market Performance Overview For the six-month period ended January 31, 2015, Dreyfus Inflation Adjusted Securities Fund’s Class I shares produced a total return of –0.46%, Investor shares returned –0.65%, and Class Y shares returned –0.49%. 1 In comparison, the fund’s benchmark, the Barclays U.S.TIPS 1-10Year Index (the “Index”), produced a –0.31% total return for the same period. 2 Renewed global economic uncertainties, geopolitical tensions, low inflation, and supply-and-demand factors continued to push long-term interest rates and bond yields lower despite an accelerating U.S. economic recovery. Treasury Inflation Protected Securities (“TIPS”) underperformed nominal U.S. Treasury securities in the low inflation environment. The Fund’s Investment Approach The fund seeks returns that exceed the rate of inflation.To pursue its goal, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in inflation-indexed securities, which are fixed income securities designed to protect investors from a loss of value due to inflation by periodically adjusting their principal and/or coupon according to the rate of inflation. The fund invests primarily in high-quality, U.S. dollar-denominated, inflation-indexed securities.To a limited extent, the fund may invest in foreign currency-denominated, inflation-protected securities and other fixed income securities not adjusted for inflation, which are rated investment grade or the unrated equivalent determined by Dreyfus. These other securities may include U.S. government bonds and notes, corporate bonds, mortgage-related securities, and asset-backed securities. The fund seeks to keep its average effective duration between two and 10 years, and the fund may invest in securities of any maturity without restriction. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Low Inflation Expectations Undermined TIPS Performance Global investors seeking more competitive yields from sovereign bonds than were available in Europe and Japan flocked to a relatively limited supply of U.S. Treasury securities, and the resulting supply-and-demand imbalance kept yields of U.S. government obligations low over the reporting period. Meanwhile, inflationary pressures remained muted in the struggling global economy, and plummeting oil prices sparked deflation concerns in some international markets. These developments defied many analysts’ expectations that interest rates and bond yields would climb in response to a sustained U.S. economic recovery. Instead, yields of U.S. Treasury securities fell, and prices climbed at the long end of the market’s maturity range. Short-term rates climbed slightly over the reporting period, causing yield differences between short- and long-term bonds to narrow. Long-term U.S.Treasury securities generally produced far higher returns than their short- and intermediate-term counterparts in this environment. Long-term U.S. Treasury securities also produced substantially higher returns than TIPS, which tend to carry shorter maturities and were hurt by investors’ low inflation expectations. Strategies for an Improving Economic Environment We believe that, as of the end of the reporting period, yields of inflation-adjusted securities remain lower than warranted by economic fundamentals, and TIPS may begin to outpace nominal U.S.Treasuries as investors’ inflation expectations move higher. In fact, the U.S. economic recovery has continued to gain traction despite global headwinds, as evidenced by further employment gains, hints of rising wages, higher rents and reduced vacancies in the housing market, improving consumer confidence, and greater capital spending by businesses. In light of the sustained recovery, the Federal Reserve Board is widely expected to begin raising short-term interest rates at some point in 2015.We also expect inflationary pressures to intensify as oil prices stabilize. 4 Although we may readjust the fund’s average duration to a relatively short position as these developments unfold, we have maintained a market-neutral duration for now in order to guard against the risks of heightened market volatility over the near term. In our view, these are prudent strategies as investors adjust to changes in the domestic and global economies. February 17, 2015 Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. Interest payments on inflation-protected bonds will vary as the bond’s principal value is periodically adjusted based on the rate of inflation. If the index measuring inflation falls, the interest payable on these securities will be reduced. Any increase in the principal amount of an inflation-protected bond (which follows a rise in the relevant inflation index), will be considered taxable ordinary income, even though investors do not receive their principal until maturity. During periods of rising interest rates and flat or declining inflation rates, inflation-protected bonds can underperform. Inflation-protected bonds issued by corporations generally do not guarantee repayment of principal. Investing internationally involves special risk, including changes in currency exchange rates, political, economic, and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity. Investments in foreign currencies are subject to the risk that those currencies will decline in relative value to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Each of these risks could increase the fund’s volatility. The fund may use derivative instruments, such as options, futures, and options on futures, forward contracts, swaps (including credit default swaps on corporate bonds and asset-backed securities), options on swaps, and other credit derivatives. A small investment in derivatives could have a potentially large impact on the fund’s performance.The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Barclays U.S.Treasury Inflation Protected Securities (TIPS) 1-10Year Index is a rules-based, market value- weighted index that tracks inflation-protected securities issued by the U.S.Treasury with 1-10 years of remaining maturity. It is the component (subset) of Barclays U.S.Treasury Inflation-Protected Securities (TIPS). Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Inflation Adjusted Securities Fund from August 1, 2014 to January 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended January 31, 2015 Class I Shares Investor Shares Class Y Shares Expenses paid per $1,000 † $ 2.62 $ 3.67 $ 2.06 Ending value (after expenses) $ 995.40 $ 993.50 $ 995.10 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended January 31, 2015 Class I Shares Investor Shares Class Y Shares Expenses paid per $1,000 † $ 2.65 $ 3.72 $ 2.09 Ending value (after expenses) $ 1,022.58 $ 1,021.53 $ 1,023.14 † Expenses are equal to the fund’s annualized expense ratio of .52% for Class I, .73% for Investor Shares and .41% for ClassY, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS January 31, 2015 (Unaudited) Principal Bonds and Notes—99.8% Amount ($) Value ($) U.S. Treasury Inflation Protected Securities: 0.13%, 4/15/16 7,368,602 a 7,400,265 0.13%, 4/15/17 20,541,580 a 20,814,393 0.13%, 4/15/19 19,064,495 a 19,416,006 0.13%, 1/15/22 30,273,679 a 30,739,621 0.13%, 7/15/22 15,532,322 a,b 15,813,846 0.13%, 1/15/23 7,885,682 a 7,992,265 0.38%, 7/15/23 8,065,049 a 8,366,230 0.63%, 1/15/24 17,575,846 a 18,539,776 0.63%, 7/15/21 12,808,271 a,b 13,491,707 1.25%, 7/15/20 19,600,866 a 21,300,633 1.38%, 7/15/18 4,376,523 a 4,679,120 2.13%, 1/15/19 15,877,329 a 17,484,908 2.50%, 7/15/16 2,064,609 a,b 2,163,807 Total Bonds and Notes (cost $188,924,292) Other Investment—.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $848,547) 848,547 c Total Investments (cost $189,772,839) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. b Security, or portion thereof, on loan.At January 31, 2015, the value of the fund’s securities on loan was $12,823,096 and the value of the collateral held by the fund was $12,993,464, consisting of U.S. Government & Agency securities. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) U.S. Government & Agencies 99.8 Money Market Investment .4 † Based on net assets. See notes to financial statements. The Fund 7 STATEMENT OF ASSETS AND LIABILITIES January 31, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $12,823,096)—Note 1(b): Unaffiliated issuers 188,924,292 188,202,577 Affiliated issuers 848,547 848,547 Cash 217,627 Receivable for investment securities sold 9,373,407 Receivable for shares of Common Stock subscribed 83,280 Dividends, interest and securities lending income receivable 64,526 Prepaid expenses 25,704 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 65,202 Payable for investment securities purchased 9,877,141 Payable for shares of Common Stock redeemed 227,131 Accrued expenses 58,584 Net Assets ($) Composition of Net Assets ($): Paid-in capital 201,388,950 Accumulated investment (loss)—net (1,230,469 ) Accumulated net realized gain (loss) on investments (10,849,156 ) Accumulated net unrealized appreciation (depreciation) on investments (721,715 ) Net Assets ($) Net Asset Value Per Share Class I Shares Investor Shares Class Y Shares Net Assets ($) 23,005,805 26,173,940 139,407,865 Shares Outstanding 1,805,705 2,054,678 10,947,572 Net Asset Value Per Share ($) See notes to financial statements. 8 STATEMENT OF OPERATIONS Six Months Ended January 31, 2015 (Unaudited) Investment Income ($): Income: Interest 691,532 Adjustment for treasury inflation protected securities (1,246,480 ) Income from securities lending—Note 1(b) 7,640 Dividends; Affiliated issuers 480 Total Income ) Expenses: Management fee—Note 3(a) 325,707 Shareholder servicing costs—Note 3(b) 53,215 Professional fees 33,401 Directors’ fees and expenses—Note 3(c) 30,424 Registration fees 24,900 Prospectus and shareholders’ reports 16,971 Custodian fees—Note 3(b) 7,819 Loan commitment fees—Note 2 948 Miscellaneous 9,812 Total Expenses Less—reduction in fees due to earnings credits—Note 3(b) (5 ) Net Expenses Investment (Loss)—Net ) Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments (4,425,825 ) Net unrealized appreciation (depreciation) on investments 3,614,366 Net Realized and Unrealized Gain (Loss) on Investments ) Net (Decrease) in Net Assets Resulting from Operations ) See notes to financial statements. The Fund 9 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended January 31, 2015 Year Ended (Unaudited) July 31, 2014 Operations ($): Investment income (loss)—net (1,050,020 ) 5,826,240 Net realized gain (loss) on investments (4,425,825 ) (1,352,926 ) Net unrealized appreciation (depreciation) on investments 3,614,366 788,268 Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends to Shareholders from ($): Investment income—net: Class l Shares (174,005 ) (4,357,105 ) Investor Shares (160,613 ) (501,079 ) Class Y Shares (1,327,476 ) (313,145 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class I Shares 13,013,947 46,799,725 Investor Shares 2,539,513 4,441,800 Class Y Shares 33,427,490 171,960,181 Dividends reinvested: Class I Shares 92,128 1,411,212 Investor Shares 155,170 481,408 Class Y Shares 369,730 105,612 Cost of shares redeemed: Class I Shares (23,435,079 ) (320,596,689 ) Investor Shares (3,030,687 ) (14,691,581 ) Class Y Shares (61,442,822 ) (1,835,639 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 230,421,793 342,255,511 End of Period Undistributed investment income (loss)—net (1,230,469 ) 1,481,645 10 Six Months Ended January 31, 2015 Year Ended (Unaudited) July 31, 2014 Capital Share Transactions: Class I Shares a Shares sold 1,030,655 3,683,590 Shares issued for dividends reinvested 7,254 110,337 Shares redeemed (1,833,127 ) (25,066,715 ) Net Increase (Decrease) in Shares Outstanding ) ) Investor Shares Shares sold 199,569 346,988 Shares issued for dividends reinvested 12,207 37,569 Shares redeemed (239,827 ) (1,155,729 ) Net Increase (Decrease) in Shares Outstanding ) ) Class Y Shares a Shares sold 2,620,396 13,320,069 Shares issued for dividends reinvested 29,082 8,188 Shares redeemed (4,888,139 ) (142,102 ) Net Increase (Decrease) in Shares Outstanding ) a During the period ended July 31, 2014, 12,675,571 Class I Shares representing $163,641,624 were exchanged for 12,675,571 ClassY shares. See notes to financial statements. The Fund 11 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended January 31, 2015 Year Ended July 31, Class I Shares (Unaudited) 2014 2013 a 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 12.89 12.80 14.42 13.68 12.83 11.97 Investment Operations: Investment income (loss)—net b (.05 ) .28 .26 .34 .62 .37 Net realized and unrealized gain (loss) on investments (.01 ) .07 (1.07 ) .89 .76 .77 Total from Investment Operations (.06 ) .35 (.81 ) 1.23 1.38 1.14 Distributions: Dividends from investment income—net (.09 ) (.26 ) (.28 ) (.37 ) (.50 ) (.28 ) Dividends from net realized gain on investments — — (.53 ) (.12 ) (.03 ) — Total Distributions (.09 ) (.26 ) (.81 ) (.49 ) (.53 ) (.28 ) Net asset value, end of period 12.74 12.89 12.80 14.42 13.68 12.83 Total Return (%) (.46 ) c 2.76 (6.01 ) 9.16 10.95 9.58 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .52 d .40 .37 .37 .40 .44 Ratio of net expenses to average net assets .52 d .40 .37 .37 .40 .42 Ratio of net investment income (loss) to average net assets (.85 ) d 2.23 1.85 2.45 4.71 2.97 Portfolio Turnover Rate 33.82 c 74.65 131.32 97.40 138.50 61.50 Net Assets, end of period ($ x 1,000) 23,006 33,537 305,695 308,977 206,693 105,864 a Effective July 1, 2013, the existing Institutional shares were redesignated as Class I shares. b Based on average shares outstanding. c Not annualized. dAnnualized. See notes to financial statements. 12 Six Months Ended January 31, 2015 Year Ended July 31, Investor Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 12.90 12.81 14.42 13.68 12.83 11.98 Investment Operations: Investment income (loss)—net a (.09 ) .24 .20 .29 .51 .33 Net realized and unrealized gain (loss) on investments .01 .07 (1.05 ) .89 .82 .76 Total from Investment Operations (.08 ) .31 (.85 ) 1.18 1.33 1.09 Distributions: Dividends from investment income—net (.08 ) (.22 ) (.23 ) (.32 ) (.45 ) (.24 ) Dividends from net realized gain on investments — — (.53 ) (.12 ) (.03 ) — Total Distributions (.08 ) (.22 ) (.76 ) (.44 ) (.48 ) (.24 ) Net asset value, end of period 12.74 12.90 12.81 14.42 13.68 12.83 Total Return (%) (.65 ) b 2.44 (6.26 ) 8.80 10.60 9.23 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .73 c .72 .70 .70 .73 .79 Ratio of net expenses to average net assets .73 c .72 .70 .70 .73 .71 Ratio of net investment income (loss) to average net assets (1.39 ) c 1.92 1.40 2.05 3.90 2.63 Portfolio Turnover Rate 33.82 b 74.65 131.32 97.40 138.50 61.50 Net Assets, end of period ($ x 1,000) 26,174 26,864 36,559 63,053 46,476 42,846 a Based on average shares outstanding. b Not annualized. c Annualized. See notes to financial statements. The Fund 13 FINANCIAL HIGHLIGHTS (continued) Six Months Ended January 31, 2015 Year Ended July 31, Class Y Shares (Unaudited) 2014 2013 a Per Share Data ($): Net asset value, beginning of period 12.89 12.81 12.76 Investment Operations: Investment income (loss)—net b (.06 ) .28 .03 Net realized and unrealized gain (loss) on investments — .06 .05 Total from Investment Operations (.06 ) .34 .08 Distributions: Dividends from investment income—net (.10 ) (.26 ) (.03 ) Net asset value, end of period 12.73 12.89 12.81 Total Return (%) (.49 ) c 2.72 .60 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .41 d .39 .36 d Ratio of net expenses to average net assets .41 d .39 .36 d Ratio of net investment income (loss) to average net assets (.91 ) d 2.24 2.36 d Portfolio Turnover Rate 33.82 c 74.65 131.32 Net Assets, end of period ($ x 1,000) 139,408 170,021 1 a From July 1, 2013 (commencement of initial offering) to July 31, 2013. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 14 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Inflation Adjusted Securities Fund (the “fund”) is a separate diversified series of Dreyfus Investment Grade Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering three series, including the fund. The fund’s investment objective is to seek returns that exceed the rate of inflation.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold to the public without a sales charge.The fund is authorized to issue 1.1 billion shares of $.001 par value Common Stock.The fund currently offers three classes of shares: Class I (500 million shares authorized), Investor (500 million shares authorized) and ClassY (100 million shares authorized). Class I and Class Y shares are sold at net asset value per share generally to institutional investors. Investor Shares are subject to a Shareholder Services Plan fee. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and inter- The Fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) pretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). 16 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Company’s Board of Directors (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions.These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the proce- The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) dures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of January 31, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Mutual Funds 848,547 — — U.S. Treasury — 188,202,577 — At January 31, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. During the period ended January 31, 2015, due to the impacts of deflation, the fund recorded a net adjustment of ($1,246,480) relating to inflation adjustments. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s 18 policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended January 31, 2015, The Bank of New York Mellon earned $1,534 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended January 31, 2015 were as follows: Affiliated Investment Value Value Net Company 7/31/2014 ($) Purchases ($) Sales ($) 1/31/2015 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 1,369,700 29,541,149 30,062,302 848,547 .4 (d) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carry- The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) overs, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended January 31, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended January 31, 2015, the fund did not incur any interest or penalties. Each tax year in the three-year period ended July 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute. The fund has an unused capital loss carryover available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to July 31, 2014. The fund has $5,603,757 of post-enactment short-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal year ended July 31, 2014 was as follows: ordinary income $5,171,329. The tax character of current year distributions will be determined at the end of the current fiscal year. 20 NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 8, 2014, the unsecured credit facility with Citibank, N.A. was $265 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended January 31, 2015, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .30% of the value of the fund’s average daily net assets and is payable monthly. (b) Under the Shareholder Services Plan, Investor shares pay the Distributor at an annual rate of .25% of the value of its average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended January 31, 2015, Investor Shares were charged $33,597 pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency and cash management services for the fund.The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended January 31, 2015, the fund was charged $6,164 for transfer agency services and $167 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $5. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended January 31, 2015, the fund was charged $7,819 pursuant to the custody agreement. During the period ended January 31, 2015, the fund was charged $3,693 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $47,115, Shareholder Services Plan fees $5,513, custodian fees $8,271, Chief Compliance Officer fees $2,467 and transfer agency fees $1,836. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 22 NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended January 31, 2015, amounted to $72,260,677 and $112,684,925, respectively. At January 31, 2015, accumulated net unrealized depreciation on investments was $721,715, consisting of $1,974,160 gross unrealized appreciation and $2,695,875 gross unrealized depreciation. At January 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 23 NOTES For More Information Telephone 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Intermediate Term Income Fund Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 21 Statement of Financial Futures 22 Statement of Assets and Liabilities 23 Statement of Operations 24 Statement of Changes in Net Assets 26 Financial Highlights 30 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Intermediate Term Income Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Intermediate Term Income Fund, covering the 6-month period from August 1, 2014, through January 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. U.S. bond markets generally defied most analysts’ expectations over the reporting period as long-term interest rates fell unexpectedly and inflation remained low in the midst of a sustained economic recovery. Long-term bond yields were driven downward and prices higher by robust demand from investors seeking relatively safe havens in the midst of disappointing global growth and intensifying geopolitical conflicts. Higher yielding market sectors, such as corporate-backed bonds, fared relatively well in the recovering economy, but they generally lagged long-term U.S. government securities for the reporting period overall. Many economists appear to be optimistic about the bond market’s prospects for the months ahead. Our own analysts agree and, in light of the ongoing benefits of low interest rates and depressed energy prices, expect a somewhat faster pace of global growth in 2015 than in 2014. U.S. economic growth also seems poised to accelerate, largely due to the fading of drags from tight fiscal policies adopted in the wake of the Great Recession. Of course, stronger economic growth could create risks for fixed-income markets, including the possibility of higher short-term interest rates from the Federal Reserve Board.That’s why we urge you to talk regularly with your financial advisor about the potential impact of macroeconomic developments on your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation February 17, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of August 1, 2014, through January 31, 2015, as provided by David Horsfall and David Bowser, CFA, Portfolio Managers Fund and Market Performance Overview For the six-month period ended January 31, 2015, Dreyfus Intermediate Term Income Fund’s Class A shares produced a total return of 2.90%, Class C shares returned 2.53%, Class I shares returned 3.14%, and Class Y shares returned 3.09%. 1 In comparison, the fund’s benchmark, the Barclays U.S. Aggregate Bond Index, achieved a total return of 4.36% for the same period. 2 Despite a recovering U.S. economy over the reporting period, renewed global economic uncertainties and supply-and-demand dynamics continued to send long-term interest rates lower and bond prices higher.The fund lagged its benchmark, mainly due to a relatively defensive interest-rate strategy. The Fund’s Investment Approach The fund seeks to maximize total return, consisting of capital appreciation and current income.To pursue its goal, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in fixed income securities of U.S. and foreign issuers rated at least investment grade or the unrated equivalent as determined by Dreyfus. These securities include: U.S. government bonds and notes, corporate bonds, municipal bonds, convertible securities, preferred stocks, inflation-indexed securities, asset-backed securities, mortgage-related securities (including CMOs), and foreign bonds.Typically, the fund can be expected to have an average effective maturity ranging between five and ten years, and an average effective duration ranging between three and eight years. For additional yield, the fund may invest up to 20% of its assets in fixed income securities rated below investment grade (“high yield” or “junk bonds”) to as low as Caa/CCC or the unrated equivalent as determined by Dreyfus. The fund will focus primarily on U.S. securities but may invest up to 30% of its total assets in fixed income securities of foreign issuers, including those of issuers in emerging markets. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Technical Factors Kept Bond Yields Low Global investors seeking more competitive yields from sovereign bonds than were available in Europe and Japan flocked to a relatively limited supply of U.S. Treasury securities, and the resulting supply-and-demand imbalance kept yields of U.S. government obligations low over the reporting period. Meanwhile, inflationary pressures remained muted in the struggling global economy, and plummeting oil prices sparked deflation concerns in some international markets. These developments defied many analysts’ previous expectations that interest rates and bond yields would climb amid stronger U.S. economic growth. In fact, the U.S. economy grew at a robust 5.0% annualized rate over the third quarter of 2014 and an estimated 2.6% annualized rate in the fourth quarter. Nonetheless, yields of U.S. Treasury securities continued to fall at the long end of the market’s maturity range. Short-term rates climbed slightly over the reporting period, causing yield differences between short- and long-term bonds to narrow. Long-term U.S. Treasury securities generally produced far higher returns than their short- and intermediate-term counterparts in this environment. Higher yielding market sectors—such as lower rated corporate-backed bonds, commercial mortgage-backed securities, and asset-backed securities—generally produced attractive absolute returns as income-oriented investors resumed their reach for more competitive yields. However, the global “flight to quality” caused corporate bonds to underperform their long-term, government-issued counterparts for the reporting period overall. Fund Strategies Produced Mixed Results We set the fund’s average duration in a relatively defensive position amid widespread expectations that long-term bond yields were likely to climb. However, this positioning proved counterproductive when long-term rates fell unexpectedly, preventing the fund from participating more fully in the market’s rally. Our yield curve strategy proved more effective, as underweighted exposure to bonds with maturities in the two- to five-year range cushioned the brunt of their relative weakness when yield differences narrowed along the market’s maturity range. The fund also achieved mixed results from its sector allocation strategy, which emphasized higher yielding bonds with credit ratings toward the lower end of the investment-grade spectrum. Early performance advantages from this strategy were erased during the “flight to quality” later in the reporting period.The fund achieved 4 more favorable results from its holdings of commercial mortgage-backed securities and asset-backed securities, but relative strength in these areas was partly offset by weakness stemming from underweighted exposure to residential mortgage-backed securities and a modest position in Treasury Inflation Protected Securities (TIPS). At times, the fund employed interest-rate futures contracts to establish its duration strategy. Positioned for an Improving Economic Environment The U.S. economic recovery has gained traction despite global headwinds, and the Federal Reserve Board is expected to begin raising short-term interest rates at some point in 2015.To guard against the potentially adverse impact of higher rates, we have continued to maintain the fund’s mildly short duration posture.We also have retained a slight emphasis on higher yielding market sectors as their valuations have become more attractive and credit fundamentals have improved in some industry groups. In our judgment, these are prudent strategies in an expanding U.S. economy. February 17, 2015 Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuer’s perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. Investing internationally involves special risk, including changes in currency exchange rates, political, economic, and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity.The fixed income securities of issuers located in emerging markets can be more volatile and less liquid than those of issuers in more mature economies. The fund may use derivative instruments, such as options, futures, and options on futures, forward contracts, swaps (including credit default swaps on corporate bonds and asset-backed securities), options on swaps, and other credit derivatives. A small investment in derivatives could have a potentially large impact on the fund’s performance.The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures for Class I andY shares reflect the absorption of certain fund expenses pursuant to an agreement by The Dreyfus Corporation which may be terminated after May 1, 2015. Had these expenses not been absorbed, the returns would have been lower. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Barclays U.S.Aggregate Bond Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities, and asset-backed securities with an average maturity of 1-10 years. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Intermediate Term Income Fund from August 1, 2014 to January 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended January 31, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 4.55 $ 8.27 $ 2.82 $ 2.56 Ending value (after expenses) $ 1,029.00 $ 1,025.30 $ 1,031.40 $ 1,030.90 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended January 31, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 4.53 $ 8.24 $ 2.80 $ 2.55 Ending value (after expenses) $ 1,020.72 $ 1,017.04 $ 1,022.43 $ 1,022.68 † Expenses are equal to the fund’s annualized expense ratio of .89% for Class A, 1.62% for Class C, .55% for Class I and .50% for ClassY, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS January 31, 2015 (Unaudited) Coupon Maturity Principal Bonds and Notes—119.7% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./ Auto Receivables—4.8% AmeriCredit Automobile Receivables Trust, Ser. 2013-1, Cl. D 2.09 2/8/19 4,275,000 4,249,615 AmeriCredit Automobile Receivables Trust, Ser. 2012-5, Cl. D 2.35 12/10/18 2,190,000 2,215,249 AmeriCredit Automobile Receivables Trust, Ser. 2012-4, Cl. D 2.68 10/9/18 2,970,000 3,003,525 AmeriCredit Automobile Receivables Trust, Ser. 2012-1, Cl. D 4.72 3/8/18 5,965,000 6,205,521 AmeriCredit Automobile Receivables Trust, Ser. 2011-5, Cl. D 5.05 12/8/17 6,895,000 7,165,918 Capital Auto Receivables Asset Trust, Ser. 2013-1, Cl. D 2.19 9/20/21 6,240,000 6,249,326 Santander Drive Auto Receivables Trust, Ser. 2013-1, Cl. D 2.27 1/15/19 2,935,000 2,932,857 Santander Drive Auto Receivables Trust, Ser. 2012-6, Cl. D 2.52 9/17/18 3,980,000 4,011,830 Santander Drive Auto Receivables Trust, Ser. 2012-5, Cl. C 2.70 8/15/18 4,545,000 4,617,095 Santander Drive Auto Receivables Trust, Ser. 2012-2, Cl. C 3.20 2/15/18 539,826 544,816 Santander Drive Auto Receivables Trust, Ser. 2012-1, Cl. C 3.78 11/15/17 1,163,695 1,177,512 Santander Drive Auto Receivables Trust, Ser. 2011-3, Cl. D 4.23 5/15/17 2,775,000 2,849,208 Santander Drive Auto Receivables Trust, Ser. 2011-4, Cl. D 4.74 9/15/17 3,235,000 3,354,815 Asset-Backed Ctfs./ Home Equity Loans—.2% Citigroup Mortgage Loan Trust, Ser. 2005-WF1, Cl. A5 5.01 11/25/34 594,948 a 613,296 First NLC Trust, Ser. 2005-2, Cl. M1 0.65 9/25/35 1,775,000 a 1,696,304 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./ Manufactured Housing—.1% Origen Manufactured Housing Contract Trust, Ser. 2005-B, Cl. M2 6.48 1/15/37 954,971 Commercial Mortgage Pass-Through Ctfs.—3.7% Aventura Mall Trust, Ser. 2013-AVM, Cl. C 3.74 12/5/32 6,550,000 a,b 6,990,173 Commercial Mortgage Trust, Ser. 2015-LC19, Cl. AM 3.53 2/10/48 2,535,000 2,610,987 Credit Suisse Mortgage Trust, Ser. 2014-USA, Cl. E 4.37 9/15/37 2,800,000 b 2,708,021 Credit Suisse Mortgage Trust, Ser. 2014-USA, Cl. D 4.37 9/15/37 2,650,000 b 2,742,836 Extended Stay America Trust, Ser. 2013-ESH7, Cl. C7 3.90 12/5/31 6,430,000 b 6,657,989 Hilton USA Trust, Ser. 2013-HLT, Cl. CFX 3.71 11/5/30 4,835,000 b 4,962,511 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2013-LC11, Cl. C 3.96 4/15/46 2,305,000 a 2,387,829 JPMBB Commercial Mortgage Securities Trust, Ser. 2014-C18, Cl. A5 4.08 2/15/47 4,790,000 5,338,877 UBS Commercial Mortgage Trust, Ser. 2012-C1, Cl. A3 3.40 5/10/45 1,815,000 1,935,683 WFRBS Commercial Mortgage Trust, Ser. 2013-C17, Cl. A4 4.02 12/15/46 1,050,000 1,169,955 Consumer Discretionary—3.7% 21st Century Fox America, Gtd. Notes 4.00 10/1/23 500,000 547,666 21st Century Fox America, Gtd. Debs. 7.63 11/30/28 2,670,000 3,684,795 Clear Channel Worldwide Holdings, Gtd. Notes, Ser. B 7.63 3/15/20 1,194,000 c 1,265,640 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 4,110,000 b 4,681,495 CVS Pass-Through Trust, Pass Thru Certificates Notes 8.35 7/10/31 7,264,920 b 10,194,433 8 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Consumer Discretionary (continued) Numericable-SFR, Sr. Scd. Bonds 6.00 5/15/22 800,000 b 819,320 Numericable-SFR, Sr. Scd. Bonds 6.25 5/15/24 500,000 b 518,125 Sky, Gtd. Notes 3.75 9/16/24 4,960,000 b 5,199,027 Staples, Sr. Unscd. Notes 2.75 1/12/18 2,770,000 c 2,817,181 TCI Communications, Sr. Unscd. Debs. 7.88 2/15/26 355,000 516,311 Time Warner, Gtd. Debs. 5.35 12/15/43 5,790,000 6,984,934 Consumer Staples—2.5% Altria Group, Gtd. Notes 4.00 1/31/24 805,000 874,988 Altria Group, Gtd. Notes 4.75 5/5/21 1,475,000 1,660,825 ConAgra Foods, Sr. Unscd. Notes 4.65 1/25/43 921,000 1,002,336 Lorillard Tobacco, Gtd. Notes 3.75 5/20/23 3,190,000 3,278,277 Pernod Ricard, Sr. Unscd. Notes 4.25 7/15/22 1,715,000 b 1,870,907 Pernod Ricard, Sr. Unscd. Notes 4.45 1/15/22 2,055,000 b 2,264,347 Reynolds American, Gtd. Notes 4.85 9/15/23 4,595,000 5,123,430 SABMiller Holdings, Gtd. Notes 3.75 1/15/22 4,950,000 b 5,295,753 Wm. Wrigley Jr., Sr. Unscd. Notes 3.38 10/21/20 3,325,000 b 3,495,895 Energy—3.0% Anadarko Petroleum, Sr. Unscd. Notes 6.38 9/15/17 2,485,000 2,764,165 Energy Transfer Partners, Sr. Unscd. Notes 4.90 2/1/24 3,090,000 c 3,354,207 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Energy (continued) Energy Transfer Partners, Sr. Unscd. Notes 5.15 2/1/43 3,815,000 4,005,315 Ensco, Sr. Unscd. Notes 4.50 10/1/24 2,505,000 c 2,427,628 Freeport-McMoran Oil & Gas, Gtd. Notes 6.88 2/15/23 4,450,000 4,922,145 Spectra Energy Partners, Sr. Unscd. Notes 2.95 9/25/18 1,185,000 1,222,952 Spectra Energy Partners, Sr. Unscd. Notes 4.75 3/15/24 995,000 1,106,350 Talisman Energy, Sr. Unscd. Notes 3.75 2/1/21 1,915,000 1,854,335 Transocean, Gtd. Notes 6.38 12/15/21 3,290,000 c 2,724,002 Unit, Gtd. Notes 6.63 5/15/21 1,215,000 1,148,175 Williams Partners, Sr. Unscd. Notes 3.35 8/15/22 1,870,000 1,794,617 Williams Partners, Sr. Unscd. Notes 4.50 11/15/23 2,390,000 2,432,473 Williams Partners, Sr. Unscd. Notes 6.30 4/15/40 920,000 1,042,776 Financial—15.7% ABN AMRO Bank, Sr. Unscd. Notes 2.50 10/30/18 6,375,000 b 6,524,156 AIG SunAmerica Global Financing X, Sr. Scd. Notes 6.90 3/15/32 1,175,000 b 1,699,330 Ally Financial, Gtd. Notes 4.63 6/26/15 2,490,000 2,511,787 ARC Properties Operating Partnership, Gtd. Notes 2.00 2/6/17 2,425,000 c 2,330,153 ARC Properties Operating Partnership, Gtd. Notes 3.00 2/6/19 4,495,000 4,302,605 Bank of America, Sr. Unscd. Notes 1.29 1/15/19 5,720,000 a 5,773,940 Bank of America, Sr. Unscd. Notes 4.00 4/1/24 5,280,000 5,693,540 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Financial (continued) Bank of America, Sub. Notes 4.25 10/22/26 5,625,000 5,849,032 Bank of America, Sr. Unscd. Notes 5.00 5/13/21 4,590,000 5,224,875 Bank of America, Sub. Notes 5.70 5/2/17 785,000 852,838 Bank of America, Sr. Unscd. Notes 6.40 8/28/17 35,000 39,091 Barclays, Sub. Notes 4.38 9/11/24 5,220,000 5,298,994 Boston Properties, Sr. Unscd. Notes 3.70 11/15/18 1,540,000 1,648,793 Cincinnati Financial, Sr. Unscd. Notes 6.13 11/1/34 1,797,000 2,291,619 Cincinnati Financial, Sr. Unscd. Debs. 6.92 5/15/28 1,331,000 1,775,848 CIT Group, Sr. Unscd. Notes 5.00 5/15/17 1,185,000 1,222,772 Citigroup, Sr. Unscd. Notes 5.38 8/9/20 5,170,000 5,978,304 Citigroup, Sub. Notes 5.50 9/13/25 10,000 11,337 DDR, Sr. Unscd. Notes 4.75 4/15/18 3,410,000 3,695,339 Denali Borrower, Sr. Scd. Notes 5.63 10/15/20 2,495,000 b 2,675,887 Discover Financial Services, Sr. Unscd. Notes 5.20 4/27/22 6,400,000 7,235,738 Duke Realty, Gtd. Notes 8.25 8/15/19 5,000 6,262 Federal Realty Investment Trust, Sr. Unscd. Notes 6.20 1/15/17 145,000 158,856 Ford Motor Credit, Sr. Unscd. Notes, Ser. 1 1.07 3/12/19 8,215,000 a 8,147,629 Ford Motor Credit, Sr. Unscd. Notes 5.00 5/15/18 4,655,000 5,094,185 General Electric Capital, Sr. Unscd. Notes 0.76 1/14/19 5,045,000 a 5,045,843 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Financial (continued) Goldman Sachs Group, Sr. Unscd. Notes 1.33 11/15/18 5,710,000 a 5,768,065 Goldman Sachs Group, Sr. Unscd. Notes 1.84 11/29/23 5,300,000 a 5,468,439 Goldman Sachs Group, Sr. Unscd. Notes 5.75 1/24/22 1,975,000 2,345,190 Health Care REIT, Sr. Unscd. Notes 5.13 3/15/43 3,985,000 4,752,216 HSBC Holdings, Sr. Unscd. Notes 4.00 3/30/22 4,585,000 5,018,929 Hyundai Capital Services, Sr. Unscd. Notes 4.38 7/27/16 1,700,000 b 1,779,077 JPMorgan Chase & Co., Sr. Unscd. Notes 4.35 8/15/21 1,605,000 1,770,015 JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 2,055,000 2,307,775 Liberty Mutual Group, Gtd. Notes 6.50 5/1/42 1,475,000 b 1,953,587 Morgan Stanley, Sr. Unscd. Bonds 3.70 10/23/24 5,460,000 5,763,674 Morgan Stanley, Sr. Unscd. Notes 5.50 7/28/21 1,215,000 1,414,021 Morgan Stanley, Sr. Unscd. Notes 5.55 4/27/17 3,720,000 4,041,895 Nisource Capital Markets, Sr. Unscd. Notes 7.86 3/27/17 105,000 116,440 Pacific LifeCorp, Sr. Unscd. Notes 5.13 1/30/43 5,090,000 b 6,062,964 Prudential Financial, Jr. Sub. Notes 5.88 9/15/42 3,380,000 a 3,608,150 Regency Centers, Gtd. Notes 5.25 8/1/15 1,964,000 2,007,285 Regency Centers, Gtd. Notes 5.88 6/15/17 210,000 231,280 Royal Bank of Scotland, Sub. Notes 9.50 3/16/22 5,995,000 a 6,785,705 Royal Bank of Scotland Group, Sr. Unscd. Notes 2.55 9/18/15 3,770,000 3,807,361 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Financial (continued) Synchrony Financial, Sr. Unscd. Notes 3.75 8/15/21 2,285,000 2,391,810 Foreign/Governmental—3.2% Comision Federal de Electricidad, Sr. Unscd. Notes 4.88 1/15/24 5,030,000 b 5,334,315 Hungarian Development Bank, Govt. Gtd. Notes 6.25 10/21/20 2,825,000 b 3,192,798 Korea Development Bank, Sr. Unscd. Notes 2.25 8/7/17 4,610,000 4,681,395 Latvian Government, Sr. Unscd. Notes 2.75 1/12/20 2,375,000 b 2,424,614 Lithuanian Government, Sr. Unscd. Notes 6.63 2/1/22 2,345,000 b 2,925,387 Petroleos Mexicanos, Gtd. Notes 5.50 1/21/21 4,495,000 4,879,323 Petroleos Mexicanos, Gtd. Bonds 6.63 6/15/35 15,000 17,284 Portuguese Government, Unscd. Notes 5.13 10/15/24 2,560,000 b,c 2,818,867 Province of Quebec Canada, Sr. Unscd. Notes 4.60 5/26/15 3,380,000 3,426,225 Republic of Korea, Sr. Unscd. Notes 7.13 4/16/19 1,860,000 2,282,536 Health Care—1.6% Anthem, Sr. Unscd. Notes 2.30 7/15/18 4,250,000 4,334,630 Becton Dickinson and Company, Sr. Unscd. Notes 3.73 12/15/24 905,000 966,007 Becton Dickinson and Company, Sr. Unscd. Notes 4.69 12/15/44 635,000 722,810 Biomet, Gtd. Notes 6.50 8/1/20 1,220,000 1,303,875 CHS/Community Health Systems, Sr. Scd. Notes 5.13 8/1/21 390,000 407,062 CHS/Community Health Systems, Gtd. Notes 6.88 2/1/22 365,000 389,501 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Health Care (continued) Fresenius Medical Care US Finance II, Gtd. Notes 4.13 10/15/20 1,590,000 b 1,639,687 Medtronic, Sr. Unscd. Notes 4.63 3/15/45 2,815,000 b 3,254,177 Mylan, Sr. Unscd. Notes 5.40 11/29/43 2,350,000 2,725,875 Industrial—1.1% AECOM, Gtd. Notes 5.75 10/15/22 2,550,000 b 2,674,312 ERAC USA Finance, Gtd. Notes 3.85 11/15/24 500,000 b 528,849 ERAC USA Finance, Gtd. Notes 6.38 10/15/17 2,995,000 b 3,374,775 Waste Management, Gtd. Notes 6.10 3/15/18 1,700,000 1,928,514 Waste Management, Gtd. Notes 7.00 7/15/28 2,351,000 3,165,685 Information Technology—1.0% Hewlett-Packard, Sr. Unscd. Notes 4.30 6/1/21 1,195,000 1,295,220 Hewlett-Packard, Sr. Unscd. Notes 6.00 9/15/41 3,470,000 4,114,927 Open Text, Gtd. Notes 5.63 1/15/23 975,000 b,c 1,004,250 Xerox, Sr. Unscd. Notes 5.63 12/15/19 3,000,000 3,436,905 Materials—1.8% Freeport-McMoRan, Gtd. Notes 5.45 3/15/43 2,685,000 2,256,321 Glencore Funding, Gtd. Notes 4.63 4/29/24 2,460,000 b,c 2,439,484 INEOS Finance, Sr. Scd. Notes 8.38 2/15/19 2,410,000 b 2,572,675 LYB International Finance, Gtd. Notes 4.00 7/15/23 4,320,000 4,572,491 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Materials (continued) Mosaic, Sr. Unscd. Notes 4.25 11/15/23 3,370,000 c 3,713,575 Vale Overseas, Gtd. Notes 4.38 1/11/22 3,240,000 c 3,096,727 Municipal Bonds—1.3% California, GO (Build America Bonds) 7.30 10/1/39 3,705,000 5,665,575 Chicago, GO (Project and Refunding Series) 6.31 1/1/44 920,000 1,013,601 Illinois, GO (Pension Funding Series) 5.10 6/1/33 1,605,000 1,666,488 New York City, GO (Build America Bonds) 5.99 12/1/36 3,830,000 5,137,983 Residential Mortgage Pass-Through Ctfs.—.2% Credit Suisse First Boston Mortgage Securities, Ser. 2004-7, Cl. 6A1 5.25 10/25/19 84,619 86,383 Impac CMB Trust, Ser. 2005-8, Cl. 2M2 0.92 2/25/36 899,750 a 833,147 Impac CMB Trust, Ser. 2005-8, Cl. 2M3 1.67 2/25/36 727,668 a 701,932 Prudential Home Mortgage Securities, Ser. 1994-A, Cl. 5B 6.73 4/28/24 573 a,b 512 Residential Funding Mortgage Securities I Trust, Ser. 2004-S3, Cl. M1 4.75 3/25/19 147,692 146,182 Telecommunications—2.8% AT&T, Sr. Unscd. Notes 1.15 11/27/18 4,410,000 a 4,473,672 Digicel, Sr. Unscd. Notes 6.00 4/15/21 1,290,000 b 1,212,600 Frontier Communications, Sr. Unscd. Notes 8.75 4/15/22 1,065,000 1,214,100 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Telecommunications (continued) Intelsat Jackson Holdings, Gtd. Notes 7.25 4/1/19 1,205,000 1,256,212 Rogers Communications, Gtd. Notes 4.10 10/1/23 2,550,000 2,771,631 T-Mobile USA, Gtd. Notes 6.13 1/15/22 1,260,000 1,300,950 Verizon Communications, Sr. Unscd. Notes 5.15 9/15/23 2,345,000 2,690,707 Verizon Communications, Sr. Unscd. Notes 6.55 9/15/43 8,825,000 11,939,025 Wind Acquisition Finance, Scd. Notes 7.38 4/23/21 1,800,000 b 1,750,500 U.S. Government Agency—.0% Small Business Administration Participation Ctfs., Gov’t. Gtd. Debs., Ser. 97-J 6.55 10/1/17 35,624 U.S. Government Agencies/ Mortgage-Backed—26.7% Federal Home Loan Mortgage Corp.: 4.00 % 25,755,000 d,e 27,571,935 5.00%, 10/1/18—9/1/40 492,026 e 545,221 5.50%, 11/1/22—5/1/40 1,604,029 e 1,755,176 6.00%, 7/1/17—12/1/37 335,128 e 375,087 6.50%, 9/1/29—3/1/32 5,221 e 6,025 7.00%, 11/1/31 77,361 e 87,950 7.50%, 12/1/25—1/1/31 6,638 e 7,110 8.00%, 10/1/19—1/1/28 5,299 e 6,346 8.50%, 7/1/30 436 e 553 Multiclass Mortgage Participation Ctfs., REMIC, Ser. 51, Cl. E, 10.00%, 7/15/20 47,228 e 52,843 16 Principal Bonds and Notes (continued) Amount ($) Value ($) U.S. Government Agencies/ Mortgage-Backed (continued) Federal National Mortgage Association: 3.50% 67,305,000 d,e 71,131,569 4.00% 32,190,000 d,e 34,230,013 4.50% 19,170,000 d,e 20,807,687 3.50%, 11/1/44 8,113,619 e 8,622,091 5.00%, 5/1/18—5/1/42 18,606,337 e 20,644,093 5.50%, 8/1/22—8/1/40 7,944,775 e 8,920,757 6.00%, 1/1/19—1/1/38 676,791 e 759,799 6.50%, 3/1/26—10/1/32 55,037 e 63,283 7.00%, 7/1/15—7/1/32 29,529 e 33,428 7.50%, 11/1/27—3/1/31 5,044 e 5,755 8.00%, 12/1/25 8,455 e 9,474 Pass-Through Ctfs.,REMIC, Ser. 1988-16, Cl. B, 9.50%, 6/25/18 18,858 e 20,152 Government National Mortgage Association I: 3.00% 46,405,000 d 48,156,060 4.50% 22,510,000 d 24,442,695 5.50%, 4/15/33 897,624 1,009,514 6.50%, 4/15/28—9/15/32 34,225 39,485 7.00%, 4/15/28—9/15/31 6,404 7,144 7.50%, 12/15/26—11/15/30 1,720 1,747 8.00%, 5/15/26—10/15/30 10,001 10,572 8.50%, 4/15/25 3,229 3,695 9.00%, 10/15/27 7,832 7,995 9.50%, 11/15/17—2/15/25 18,564 19,541 Government National Mortgage Association II: 6.50%, 2/20/31—7/20/31 63,164 74,887 7.00%, 11/20/29 204 246 U.S. Government Securities—42.9% U.S. Treasury Bonds 3.75%, 11/15/43 34,125,000 45,114,308 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Securities (continued) U.S. Treasury Floating Rate Notes 0.09%, 7/31/16 171,870,000 a 171,879,625 U.S. Treasury Notes 0.25%, 12/31/15 52,150,000 52,187,704 0.75%, 1/15/17 28,595,000 c 28,751,386 1.50%, 12/31/18 132,645,000 c 135,080,230 Utilities—3.4% AES, Sr. Unscd. Notes 8.00 6/1/20 1,089,000 1,246,905 Cleveland Electric Illuminating, Sr. Unscd. Notes 5.70 4/1/17 473,000 511,866 Commonwealth Edison, First Mortgage Bonds 6.15 9/15/17 60,000 67,552 Consolidated Edison Company of New York, Sr. Unscd. Debs. Ser. 06-D 5.30 12/1/16 675,000 730,868 Dynegy Finance I/II, Sr. Scd. Notes 6.75 11/1/19 380,000 b 390,925 Dynegy Finance I/II, Sr. Scd. Notes 7.38 11/1/22 920,000 b 951,050 Dynegy Finance I/II, Sr. Scd. Notes 7.63 11/1/24 535,000 b 551,719 Enel, Sub. Bonds 8.75 9/24/73 1,415,000 a,b 1,683,496 Enel Finance International, Gtd. Notes 6.00 10/7/39 805,000 b 1,012,436 Exelon Generation, Sr. Unscd. Notes 5.20 10/1/19 2,200,000 2,471,300 Exelon Generation, Sr. Unscd. Notes 6.25 10/1/39 355,000 449,401 18 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Utilities (continued) Kinder Morgan, Gtd. Notes 7.75 1/15/32 7,710,000 9,689,396 Nevada Power, Mortgage Notes, Ser. R 6.75 7/1/37 395,000 594,780 NiSource Finance, Gtd. Notes 4.45 12/1/21 3,295,000 3,652,821 NiSource Finance, Gtd. Notes 5.65 2/1/45 4,435,000 5,906,143 Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 3,060,000 3,289,381 Sierra Pacific Power, Mortgage Notes, Ser. P 6.75 7/1/37 550,000 807,166 Total Bonds and Notes (cost $1,162,844,108) Short-Term Investments—.1% U.S. Treasury Bills; 0.01%, 2/19/15 650,000 f 649,997 0.06%, 5/21/15 390,000 f 389,979 Total Short-Term Investments (cost $1,039,927) Other Investment—2.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $22,072,236) 22,072,236 g The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned—.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $7,219,667) 7,219,667 g Total Investments (cost $1,193,175,938) % Liabilities, Less Cash and Receivables %) ) Net Assets % GO—General Obligation REIT—Real Estate Investment Trust REMIC—Real Estate Mortgage Investment Conduit a Variable rate security—interest rate subject to periodic change. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At January 31, 2015, these securities were valued at $120,833,261 or 12.0% of net assets. c Security, or portion thereof, on loan.At January 31, 2015, the value of the fund’s securities on loan was $103,087,150 and the value of the collateral held by the fund was $105,267,721, consisting of cash collateral of $7,219,667 and U.S. Government & Agency securities valued at $98,048,054. d Purchased on a forward commitment basis. e The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. f Held by or on behalf of a counterparty for open financial futures contracts. g Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) U.S. Government and Agencies/ Foreign/Governmental 3.2 Mortgage-Backed 69.6 Short-Term/Money Market Investments 3.0 Corporate Bonds 36.6 Municipal Bonds 1.3 Asset-Backed 5.1 Residential Mortgage-Backed .2 Commercial Mortgage-Backed 3.7 † Based on net assets. See notes to financial statements. 20 STATEMENT OF FINANCIAL FUTURES January 31, 2015 (Unaudited) Market Value Covered by Contracts ($) Unrealized (Depreciation) at 1/31/2015 ($) Contracts Expiration Financial Futures Short U.S. Long Bond 17 (2,571,781 ) March 2015 (99,875 ) U.S. Treasury 10 Year Notes 52 (6,805,500 ) March 2015 (107,969 ) ) See notes to financial statements. The Fund 21 STATEMENT OF ASSETS AND LIABILITIES January 31, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $103,087,150)—Note 1(c): Unaffiliated issuers 1,163,884,035 1,210,089,699 Affiliated issuers 29,291,903 29,291,903 Cash 45,162 Cash denominated in foreign currencies 760,262 673,493 Dividends, interest and securities lending income receivable 5,928,012 Unrealized appreciation on forward foreign currrency exchange contracts—Note 4 1,694,536 Receivable for shares of Common Stock subscribed 104,631 Prepaid expenses 49,056 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 625,561 Payable for open mortgage dollar roll transactions—Note 4 225,561,881 Liability for securities on loan—Note 1(c) 7,219,667 Payable for investment securities purchased 2,612,200 Payable for shares of Common Stock redeemed 599,315 Unrealized depreciation on forward foreign currrency exchange contracts—Note 4 543,167 Payable for futures variation margin—Note 4 337,892 Accrued expenses 334,818 Net Assets ($) Composition of Net Assets ($): Paid-in capital 966,562,746 Accumulated distributions in excess of investment income—net (415,144 ) Accumulated net realized gain (loss) on investments (3,168,031 ) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions [including ($207,844) net unrealized (depreciation) on financial futures] 47,062,420 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 705,994,633 27,983,669 234,219,410 41,844,279 Shares Outstanding 49,895,987 1,977,839 16,557,250 2,956,490 Net Asset Value Per Share ($) See notes to financial statements. 22 STATEMENT OF OPERATIONS Six Months Ended January 31, 2015 (Unaudited) Investment Income ($): Income: Interest 12,358,346 Income from securities lending—Note 1(c) 23,475 Dividends; Affiliated issuers 6,791 Total Income Expenses: Management fee—Note 3(a) 2,307,167 Shareholder servicing costs—Note 3(c) 1,624,217 Directors’ fees and expenses—Note 3(d) 114,014 Distribution fees—Note 3(b) 105,310 Prospectus and shareholders’ reports 60,575 Custodian fees—Note 3(c) 46,033 Professional fees 41,452 Registration fees 32,669 Loan commitment fees—Note 2 7,040 Miscellaneous 34,210 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (173,329 ) Less—reduction in fees due to earnings credits—Note 3(c) (186 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 7,604,771 Net realized gain (loss) on financial futures (2,970,341 ) Net realized gain (loss) on forward foreign currency exchange contracts 224,669 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 15,558,407 Net unrealized appreciation (depreciation) on financial futures (280,870 ) Net unrealized appreciation (depreciation) on forward foreign currency exchange transactions 1,092,865 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 23 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended January 31, 2015 Year Ended (Unaudited) July 31, 2014 Operations ($): Investment income—net 8,189,440 20,689,085 Net realized gain (loss) on investments 4,859,099 11,969,021 Net unrealized appreciation (depreciation) on investments 16,370,402 19,281,946 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A (6,171,623 ) (17,278,441 ) Class C (139,579 ) (459,866 ) Class I (2,377,270 ) (6,795,556 ) Class Y (435,672 ) (22,972 ) Net realized gain on investments: Class A (3,536,424 ) (1,089,969 ) Class C (1,140,561 ) (43,458 ) Class I (137,480 ) (371,231 ) Class Y (208,640 ) (1 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A 43,695,118 63,476,392 Class C 1,519,802 1,977,190 Class I 51,758,105 34,064,358 Class Y 20,182,228 23,538,390 Dividends reinvested: Class A 8,663,865 16,292,979 Class C 195,096 347,698 Class I 3,274,745 6,194,567 Class Y 414,723 1,344 Cost of shares redeemed: Class A (87,133,131 ) (216,769,705 ) Class C (2,453,737 ) (9,032,110 ) Class I (62,941,303 ) (67,832,469 ) Class Y (2,269,400 ) (596,796 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 1,019,864,188 1,142,323,792 End of Period Undistributed (distributions in excess of) investment income—net (415,144 ) 519,560 24 a During the period ended January 31, 2015, 1,338,686 Class I shares representing $18,680,003 were exchanged for 1,338,109 ClassY shares. b During the period ended July 31, 2014, 1,685,826 Class I shares representing $23,517,274 were exchanged for 1,684,619 ClassY shares. Six Months Ended January 31, 2015 Year Ended (Unaudited) July 31, 2014 Capital Share Transactions: Class A Shares sold 3,127,038 4,620,061 Shares issued for dividends reinvested 620,662 1,184,847 Shares redeemed (6,240,782 ) (15,862,094 ) Net Increase (Decrease) in Shares Outstanding ) ) Class C Shares sold 109,033 143,976 Shares issued for dividends reinvested 13,989 25,294 Shares redeemed (175,579 ) (659,889 ) Net Increase (Decrease) in Shares Outstanding ) ) Class I a,b Shares sold 3,713,843 2,485,456 Shares issued for dividends reinvested 234,530 450,367 Shares redeemed (4,514,904 ) (4,910,203 ) Net Increase (Decrease) in Shares Outstanding ) ) Class Y a,b Shares sold 1,445,636 1,686,131 Shares issued for dividends reinvested 29,740 96 Shares redeemed (162,528 ) (42,659 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 25 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended January 31, 2015 Year Ended July 31, Class A Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 13.94 13.59 14.08 13.44 13.15 12.00 Investment Operations: Investment income—net a .11 .26 .26 .25 .41 .53 Net realized and unrealized gain (loss) on investments .29 .42 (.29 ) .71 .33 1.15 Total from Investment Operations .40 .68 (.03 ) .96 .74 1.68 Distributions: Dividends from investment income—net (.12 ) (.31 ) (.33 ) (.32 ) (.45 ) (.53 ) Dividends from net realized gain on investments (.07 ) (.02 ) (.13 ) — — — Total Distributions (.19 ) (.33 ) (.46 ) (.32 ) (.45 ) (.53 ) Net asset value, end of period 14.15 13.94 13.59 14.08 13.44 13.15 Total Return (%) b 2.90 c 5.06 (.24 ) 7.26 5.75 14.29 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .91 d .89 .86 .89 .88 .89 Ratio of net expenses to average net assets .89 d .89 .86 .89 .88 .88 Ratio of net investment income to average net assets 1.52 d 1.89 1.82 1.80 3.14 4.21 Portfolio Turnover Rate e 193.35 c 370.61 447.47 464.84 371.17 237.07 Net Assets, end of period ($ x 1,000) 705,995 730,091 848,610 990,446 1,110,179 1,176,710 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. e The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended January 31, 2015, July 31, 2014, 2013, 2012, 2011 and 2010 were 86.93%, 160.57%, 227.13%, 205.07%, 156.79% and 90.98%, respectively. See notes to financial statements. 26 Six Months Ended January 31, 2014 Year Ended July 31, Class C Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 13.94 13.59 14.08 13.44 13.15 12.00 Investment Operations: Investment income—net a .06 .16 .15 .15 .32 .43 Net realized and unrealized gain (loss) on investments .29 .42 (.28 ) .72 .33 1.15 Total from Investment Operations .35 .58 (.13 ) .87 .65 1.58 Distributions: Dividends from investment income—net (.07 ) (.21 ) (.23 ) (.23 ) (.36 ) (.43 ) Dividends from net realized gain on investments (.07 ) (.02 ) (.13 ) — — — Total Distributions (.14 ) (.23 ) (.36 ) (.23 ) (.36 ) (.43 ) Net asset value, end of period 14.15 13.94 13.59 14.08 13.44 13.15 Total Return (%) b 2.53 c 4.29 (.99 ) 6.49 5.01 13.40 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.64 d 1.63 1.61 1.63 1.59 1.66 Ratio of net expenses to average net assets 1.62 d 1.63 1.61 1.63 1.59 1.66 Ratio of net investment income to average net assets .80 d 1.15 1.08 1.07 2.44 3.41 Portfolio Turnover Rate e 193.35 c 370.61 447.47 464.84 371.17 237.07 Net Assets, end of period ($ x 1,000) 27,984 28,295 34,259 43,439 41,001 47,907 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. e The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended January 31, 2015, July 31, 2014, 2013, 2012, 2011 and 2010 were 86.93%, 160.57%, 227.13%, 205.07%, 156.79% and 90.98%, respectively. See notes to financial statements. The Fund 27 FINANCIAL HIGHLIGHTS (continued) Six Months Ended January 31, 2015 Year Ended July 31, Class I Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 13.93 13.59 14.08 13.44 13.14 12.00 Investment Operations: Investment income—net a .13 .31 .29 .28 .46 .56 Net realized and unrealized gain (loss) on investments .30 .41 (.28 ) .72 .34 1.15 Total from Investment Operations .43 .72 .01 1.00 .80 1.71 Distributions: Dividends from investment income—net (.14 ) (.36 ) (.37 ) (.36 ) (.50 ) (.57 ) Dividends from net realized gain on investments (.07 ) (.02 ) (.13 ) — — — Total Distributions (.21 ) (.38 ) (.50 ) (.36 ) (.50 ) (.57 ) Net asset value, end of period 14.15 13.93 13.59 14.08 13.44 13.14 Total Return (%) 3.14 b 5.34 .01 7.59 6.09 14.52 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .63 c .62 .61 .69 .55 .62 Ratio of net expenses to average net assets .55 c .55 .58 .69 .55 .59 Ratio of net investment income to average net assets 1.86 c 2.23 2.12 1.99 3.46 4.46 Portfolio Turnover Rate d 193.35 b 370.61 447.47 464.84 371.17 237.07 Net Assets, end of period ($ x 1,000) 234,219 238,569 259,454 90,383 26,085 29,781 a Based on average shares outstanding. b Not annualized. c Annualized. d The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended January 31, 2015, July 31, 2014, 2013, 2012, 2011 and 2010 were 86.93%, 160.57%, 227.13%, 205.07%, 156.79% and 90.98%, respectively. See notes to financial statements. 28 Six Months Ended January 31, 2015 Year Ended July 31, Class Y Shares (Unaudited) 2014 2013 a Per Share Data ($): Net asset value, beginning of period 13.94 13.59 13.59 Investment Operations: Investment income—net b .14 .29 .02 Net realized and unrealized gain (loss) on investments .29 .45 .01 Total from Investment Operations .43 .74 .03 Distributions: Dividends from investment income—net (.15 ) (.37 ) (.03 ) Dividends from net realized gain on investments (.07 ) (.02 ) — Total Distributions (.22 ) (.39 ) (.03 ) Net asset value, end of period 14.15 13.94 13.59 Total Return (%) 3.09 c 5.50 .22 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .52 d .52 .46 d Ratio of net expenses to average net assets .50 d .52 .46 d Ratio of net investment income to average net assets 1.92 d 2.26 1.97 d Portfolio Turnover Rate e 193.35 c 370.61 447.47 Net Assets, end of period ($ x 1,000) 41,844 22,909 1 a From July 1, 2013 (commencement of initial offering) to July 31, 2013. b Based on average shares outstanding. c Not annualized. d Annualized. e The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended January 31, 2015, July 31, 2014 and 2013 were 86.93%, 160.57% and 227.13%, respectively. See notes to financial statements. The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Intermediate Term Income Fund (the “fund”) is a separate diversified series of Dreyfus Investment Grade Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering three series, including the fund.The fund’s investment objective seeks to maximize total return, consisting of capital appreciation and current income. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares. The fund is authorized to issue 1.3 billion shares of $.001 par value Common Stock.The fund currently offers four classes of shares: Class A (500 million shares authorized), Class C (200 million shares authorized), Class I (500 million shares authorized) and ClassY (100 million shares authorized). Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and Class Y shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are 30 charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants.The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assump-tions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S.Treasury Bills), financial futures and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the Company’s Board of Directors (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions.These securities are generally categorized within Level 2 of the fair value hierarchy. 32 U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a summary of the inputs used as of January 31, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed — 51,917,316 — Commercial Mortgage-Backed — 37,504,861 — Corporate Bonds † — 369,912,392 — Foreign Government — 31,982,744 — Municipal Bonds † — 13,483,647 — Mutual Funds 29,291,903 — — Residential Mortgage-Backed — 1,768,156 — U.S. Government Agencies/ Mortgage-Backed — 269,467,354 — U.S. Treasury — 434,053,229 — Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — 1,694,536 — Liabilities ($) Other Financial Instruments: Financial Futures †† (207,844 ) — — ) Forward Foreign Currency Exchange Contracts †† — (543,167 ) — ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. At January 31, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes 34 in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended January 31, 2015,The Bank of New York Mellon earned $9,211 from lending portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended January 31, 2015 were as follows: Affiliated Investment Company Value Value Net 7/31/2014 ($) Purchases ($) Sales ($) 1/31/2015 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 5,785,010 275,219,407 258,932,181 22,072,236 2.2 Dreyfus Institutional Cash Advantage Fund 5,319,200 68,286,655 66,386,188 7,219,667 .7 Total (e) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. 36 As of and during the period ended January 31, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended January 31, 2015, the fund did not incur any interest or penalties. Each tax year in the three-year period ended July 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended July 31, 2014 was as follows: ordinary income $24,569,448 and long-term capital gains $1,492,046. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 8, 2014, the unsecured credit facility with Citibank, N.A. was $265 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended January 31, 2015, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .45% of the value of the fund’s average daily net assets and is payable monthly.The Manager has contractually agreed, from August 1, 2014 through December 1, 2015 for Class I and ClassY shares, to waive receipt of its fees and/or assume The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) the expenses of the fund’s Class I and Class Y shares, so that the expenses of the fund’s Class I and ClassY shares (excluding taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed .55% and .50% of the value of the respective class’ average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $173,329 during the period ended January 31, 2015. During the period ended January 31, 2015, the Distributor retained $719 from commissions earned on sales of the fund’s Class A shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended January 31, 2015, Class C shares were charged $105,310 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended January 31, 2015, Class A and Class C shares were charged $902,849 and $35,103, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. 38 The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended January 31, 2015, the fund was charged $132,016 for transfer agency services and $5,797 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $178. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended January 31, 2015, the fund was charged $46,033 pursuant to the custody agreement. The fund compensates The Bank of New York Mellon for performing certain cash management services related to fund subscriptions and redemptions, including shareholder redemption draft processing, under a cash management agreement. During the period ended January 31, 2015, the fund was charged $4,303 pursuant to the agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $8. During the period ended January 31, 2015, the fund was charged $3,693 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $383,159, Distribution Plan fees $17,740, Shareholder Services Plan fees $154,986, custodian fees $38,535, Chief Compliance Officer fees $2,467 and transfer agency fees $34,107, which are offset against an expense reimbursement currently in effect in the amount of $5,433. The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities, forward contracts and financial futures, during the period ended January 31, 2015, amounted to $2,369,359,012 and $2,425,220,925, respectively, of which $1,304,069,836 in purchases and $1,306,739,455 in sales were from mortgage dollar roll transactions. Mortgage Dollar Rolls: A mortgage dollar roll transaction involves a sale by the fund of mortgage related securities that it holds with an agreement by the fund to repurchase similar securities at an agreed upon price and date.The securities purchased will bear the same interest rate as those sold, but generally will be collateralized by pools of mortgages with different prepayment histories than those securities sold.The fund accounts for mortgage dollar rolls as purchases and sales transactions. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended January 31, 2015 is discussed below. Master Netting Arrangements: The fund enters into International Swaps and Derivatives Association, Inc. Master Agreements or similar agreements (collectively,“Master Agreements”) with its over-the counter (“OTC”) derivative contract counterparties in order to, among other things, reduce its credit risk to counterparties. Master Agreements include provisions for general obligations, representations, collateral and events of default or termination. Under a Master Agreement, the fund may offset with the counterparty certain derivative financial instrument’s payables and/or receivables with collateral held and/or posted and create one single net payment in the event of default or termination. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk, 40 as a result of changes in value of underlying financial instruments.The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations.When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations.There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. Financial futures open at January 31, 2015 are set forth in the Statement of Financial Futures. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strat-egy.When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial The Fund 41 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract.This risk is mitigated by Master Agreements between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open forward contracts at January 31, 2015: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring 2/27/2015 a 5,530,000 4,371,160 4,297,854 (73,306 ) Brazilian Real, Expiring: 2/3/2015 b 3,890,000 1,495,234 1,447,946 (47,288 ) 2/3/2015 c 4,310,000 1,601,040 1,604,279 3,239 2/3/2015 d 3,800,000 1,390,413 1,414,445 24,032 3/3/2015 a 12,000,000 4,625,881 4,434,573 (191,308 ) Indian Rupee, Expiring 3/31/2015 e 568,730,000 9,179,357 9,065,593 (113,764 ) Mexican New Peso, Expiring 2/27/2015 b 43,990,000 3,013,591 2,929,472 (84,119 ) Norwegian Krone, Expiring 2/27/2015 a 92,630,000 11,881,368 11,980,305 98,937 Polish Zloty, Expiring 2/27/2015 b 6,840,000 1,830,553 1,844,785 14,232 Sales: Proceeds ($) Australian Dollar, Expiring 2/27/2015 a 9,200,000 7,272,094 7,150,138 121,956 Brazilian Real, Expiring 2/3/2015 a 12,000,000 4,660,194 4,466,671 193,523 Canadian Dollar, Expiring: 2/27/2015 b 1,860,000 1,506,895 1,463,189 43,706 2/27/2015 f 1,750,000 1,403,863 1,376,656 27,207 Colombian Peso, Expiring: 2/27/2015 e 3,580,700,000 1,507,029 1,463,436 43,593 3/31/2015 e 3,644,980,000 1,491,399 1,485,170 6,229 42 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales (continued): Euro, Expiring: 2/27/2015 a 3,130,000 3,524,645 3,537,707 (13,062 ) 2/27/2015 b 5,985,000 6,809,642 6,764,592 45,050 Hungarian Forint, Expiring 2/27/2015 g 1,173,910,000 4,251,602 4,264,878 (13,276 ) Japanese Yen, Expiring 2/27/2015 b 363,500,000 3,090,269 3,096,305 (6,036 ) New Zealand Dollar, Expiring 2/27/2015 b 12,440,000 9,308,848 9,027,362 281,486 Peruvian New Sol, Expiring 2/27/2015 e 22,190,000 7,367,198 7,215,913 151,285 Singapore Dollar, Expiring: 2/27/2015 b 1,990,000 1,482,033 1,470,061 11,972 2/27/2015 e 2,000,000 1,476,440 1,477,448 (1,008 ) South African Rand, Expiring 2/27/2015 a 69,690,000 6,067,703 5,959,722 107,981 South Korean Won, Expiring 2/27/2015 a 3,244,360,000 3,006,821 2,963,515 43,306 Swedish Krona, Expiring 2/27/2015 b 34,700,000 4,199,799 4,194,709 5,090 Swiss Franc, Expiring 2/27/2015 b 7,410,000 8,492,839 8,081,583 411,256 Turkish Lira, Expiring 2/27/2015 a 3,500,000 1,482,856 1,422,400 60,456 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a JP Morgan Chase Bank b Goldman Sachs International c Morgan Stanley Capital Services d UBS e Citigroup f Credit Suisse International g Deutsche Bank The Fund 43 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following tables show the fund’s exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. Fair value of derivative instruments as of January 31, 2015 is shown below: Derivative Derivative Assets ($) Liabilities ($) Foreign exchange risk 1 1,694,536 Foreign exchange risk 1 (543,167 ) Interest rate risk 2 (207,844 ) Gross fair value of derivatives contracts ) Statement of Assets and Liabilities location: 1 Unrealized appreciation (depreciation) on forward foreign currency exchange contracts. 2 Includes cumulative (depreciation) on financial futures as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Assets and Liabilities. The effect of derivative instruments in the Statement of Operations during the period ended January 31, 2015 is shown below: Amount of realized gain (loss) on derivatives recognized in income ($) Financial Forward Underlying risk Futures 3 Contracts 4 Total Interest rate (2,970,341 ) — ) Foreign exchange — 224,669 Total ) ) Change in unrealized appreciation (depreciation) on derivatives recognized in income ($) Financial Forward Underlying risk Futures 5 Contracts 6 Total Interest rate (280,870 ) — ) Foreign exchange — 1,092,865 Total ) Statement of Operations location: 3 Net realized gain (loss) on financial futures. 4 Net realized gain (loss) on forward foreign currency exchange contracts. 5 Net unrealized appreciation (depreciation) on financial futures. 6 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts. The provisions of ASC Topic 210 “Disclosures about Offsetting Assets and Liabilities” require disclosure on the offsetting of financial assets 44 and liabilities. These disclosures are required for certain investments, including derivative financial instruments subject to Master Agreements which are eligible for offsetting in the Statement of Assets and Liabilities and require the fund to disclose both gross and net information with respect to such investments. For financial reporting purposes, the fund does not offset derivative assets and derivative liabilities that are subject to Master Agreements in the Statement of Assets and Liabilities. At January 31, 2015, derivative assets and liabilities (by type) on a gross basis are as follows: Derivative Financial Instruments: Assets ($) Liabilities ($) Financial futures — (207,844 ) Forward contracts 1,694,536 (543,167 ) Total gross amount of derivative assets and liabilities in the Statement of Assets and Liabilities 1,694,536 (751,011 ) Derivatives not subject to Master Agreements (27,207 ) 207,844 Total gross amount of assets and liabilities subject to Master Agreements 1,667,329 (543,167 ) The following tables present derivative assets and liabilities net of amounts available for offsetting under Master Agreements and net of related collateral received or pledged, if any, as of January 31, 2015: † Financial Instruments and Derivatives Available for Offset ($) Gross Amount of Collateral Net Amount of Counterparty Assets ($) 1 Received ($) Assets ($) Citigroup 201,107 (114,772 ) — 86,335 Goldman Sachs International 812,792 (137,443 ) (262,000 ) 413,349 JP Morgan Chase Bank 626,159 (277,676 ) — 348,483 Morgan Stanley Capital Services 3,239 — — 3,239 UBS 24,032 — — 24,032 Total ) ) The Fund 45 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Financial Instruments and Derivatives Available for Offset ($) Gross Amount of Collateral Net Amount of Counterparty Liabilities ($) 1 Pledged ($) Liabilities ($) Citigroup (114,772 ) 114,772 — — Deutsche Bank (13,276 ) — 13,276 — Goldman Sachs International (137,443 ) 137,443 — — JP Morgan Chase Bank (277,676 ) 277,676 — — Total ) — 1 Absent a default event or early termination, OTC derivative assets and liabilities are presented at gross amounts and are not offset in the Statement of Assets and Liabilities. † See Statement of Investments for detailed information regarding collateral held for open financial futures contracts. The following summarizes the average market value of derivatives outstanding during the period ended January 31, 2015: Average Market Value ($) Interest rate financial futures 33,883,850 Forward contracts 34,142,749 At January 31, 2015, accumulated net unrealized appreciation on investments was $46,205,664, consisting of $48,463,342 gross unrealized appreciation and $2,257,678 gross unrealized depreciation. At January 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 46 NOTES For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Short Term Income Fund Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 17 Statement of Financial Futures 18 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 22 Financial Highlights 24 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Short Term Income Fund The Fund A LETTER FROM THE PRESIDENT We are pleased to present this semiannual report for Dreyfus Short Term Income Fund, covering the 6-month period from August 1, 2014, through January 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. U.S. bond markets generally defied most analysts’ expectations over the reporting period as long-term interest rates fell unexpectedly and inflation remained low in the midst of a sustained economic recovery. Long-term bond yields were driven downward and prices higher by robust demand from investors seeking relatively safe havens in the midst of disappointing global growth and intensifying geopolitical conflicts. Higher yielding market sectors, such as corporate-backed bonds, fared relatively well in the recovering economy, but they generally lagged long-term U.S. government securities for the reporting period overall. Many economists appear to be optimistic about the bond market’s prospects for the months ahead. Our own analysts agree and, in light of the ongoing benefits of low interest rates and depressed energy prices, expect a somewhat faster pace of global growth in 2015 than in 2014. U.S. economic growth also seems poised to accelerate, largely due to the fading of drags from tight fiscal policies adopted in the wake of the Great Recession. Of course, stronger economic growth could create risks for fixed-income markets, including the possibility of higher short-term interest rates from the Federal Reserve Board.That’s why we urge you to talk regularly with your financial advisor about the potential impact of macroeconomic developments on your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation February 17, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of August 1, 2014, through January 31, 2015, as provided by David Horsfall and David Bowser, CFA, Portfolio Managers Fund and Market Performance Overview For the six-month period ended January 31, 2015, Dreyfus Short Term Income Fund’s Class D shares produced a total return of –0.01%, and Class P shares produced a total return of –0.04%. 1 In comparison, the fund’s benchmark, the BofA Merrill Lynch 1-5Year Corporate/Government Index (the “Index”), achieved a total return of 1.53% for the same period. 2 Despite a recovering U.S. economy over the reporting period, renewed global economic uncertainties and supply-and-demand dynamics continued to send long-term interest rates lower and bond prices higher, while short-term rates remained anchored by an unchanged federal funds rate.The fund lagged its benchmark, mainly due to a relatively defensive interest-rate strategy. The Fund’s Investment Approach The fund seeks to maximize total return, consisting of capital appreciation and current income.To pursue its goal, the fund invests at least 80% of its net assets, plus any borrowings for investment purposes, in fixed-income securities of U.S. or foreign issuers rated investment grade or the unrated equivalent as determined by Dreyfus. This may include U.S. government bonds and notes, corporate bonds, municipal bonds, convertible securities, preferred stocks, inflation-indexed securities, asset-backed securities, mortgage-related securities (including CMOs), and foreign bonds. For additional yield, the fund may invest up to 20% of its assets in fixed-income securities rated below investment grade (“high yield” or “junk” bonds) to as low as Caa/CCC or the unrated equivalent as determined by Dreyfus. The fund will focus primarily on U.S. securities, but may invest up to 30% of its total assets in fixed-income securities of foreign issuers, including those of issuers in emerging markets.Typically, the fund’s portfolio can be expected to have an average effective maturity and an average effective duration of three years or less. TheFund 3 DISCUSSION OF FUND PERFORMANCE (continued) Technical Factors Kept Bond Yields Low Global investors seeking more competitive yields from sovereign bonds than were available in Europe and Japan flocked to a relatively limited supply of U.S.Treasury securities, and the resulting supply-and-demand imbalance kept yields of U.S. government obligations low over the reporting period. Meanwhile, inflationary pressures remained muted in the struggling global economy, and plummeting oil prices sparked deflation concerns in some international markets. These developments defied many analysts’ previous expectations that interest rates and bond yields would climb amid stronger U.S. economic growth. In fact, the U.S. economy grew at a robust 5.0% annualized rate over the third quarter of 2014 and an estimated 2.6% annualized rate in the fourth quarter. Nonetheless, yields of U.S. Treasury securities continued to fall at the long end of the market’s maturity range. Short-term rates climbed slightly over the reporting period, causing yield differences between short- and long-term bonds to narrow. Long-term U.S.Treasury securities generally produced far higher returns than their short-term counterparts in this environment. Higher yielding market sectors—such as lower rated corporate-backed bonds, commercial mortgage-backed securities, and asset-backed securities—generally produced attractive absolute returns as income-oriented investors resumed their reach for more competitive yields. However, the global “flight to quality” caused corporate bonds to underperform their long-term, government-issued counterparts for the reporting period overall. Fund Strategies Produced Mixed Results We set the fund’s average duration in a relatively defensive position amid widespread expectations that long-term bond yields were likely to climb. However, this positioning proved counterproductive when long-term rates fell unexpectedly, preventing the fund from participating more fully in the market’s rally. Our yield curve strategy proved more effective, as underweighted exposure to bonds with maturities in the five-year range cushioned the brunt of their relative weakness when yield differences narrowed along the market’s maturity range. The fund also achieved mixed results from its sector allocation strategy, which emphasized higher yielding bonds with credit ratings toward the lower end of the investment-grade spectrum. Early performance advantages from this strategy were erased during the flight to quality later in the reporting period. The fund achieved 4 more favorable results from its holdings of commercial mortgage-backed securities and asset-backed securities, but relative strength in these areas was partly offset by a modest position in Treasury Inflation Protected Securities (TIPS) and security selection shortfalls among corporate-backed bonds. At times, the fund employed interest-rate futures contracts to establish its duration strategy. Positioned for an Improving Economic Environment The U.S. economic recovery has gained traction despite global headwinds, and the Federal Reserve Board is expected to begin raising short-term interest rates at some point in 2015.To guard against the potentially adverse impact of higher rates, we have continued to maintain the fund’s mildly short duration posture.We also have retained a slight emphasis on higher yielding market sectors as their valuations have become more attractive and credit fundamentals have improved in some industry groups. In our judgment, these are prudent strategies in an expanding U.S. economy. February 17, 2015 Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuer’s perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. Investing internationally involves special risk, including changes in currency exchange rates, political, economic, and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity.The fixed income securities of issuers located in emerging markets can be more volatile and less liquid than those of issuers in more mature economies. The fund may use derivative instruments, such as options, futures and options on futures, forward contracts, swaps (including credit default swaps on corporate bonds and asset-backed securities), options on swaps, and other credit derivatives. A small investment in derivatives could have a potentially large impact on the fund’s performance.The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures reflect the absorption of certain fund expenses pursuant to an agreement by The Dreyfus Corporation which may be terminated after December 1, 2015. Had these expenses not been absorbed, the returns would have been lower. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The BofA Merrill Lynch 1-5Year Corporate/Government Index is a market value-weighted index that tracks the performance of publicly placed, non-convertible, fixed-rate, coupon-bearing, investment-grade U.S. domestic debt. Maturities of the securities range from one to five years. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Short Term Income Fund from August 1, 2014 to January 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended January 31, 2015 Class D Class P Expenses paid per $1,000 † $ 3.28 $ 3.53 Ending value (after expenses) $ 999.90 $ 999.60 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended January 31, 2015 Class D Class P Expenses paid per $1,000 † $ 3.31 $ 3.57 Ending value (after expenses) $ 1,021.93 $ 1,021.68 † Expenses are equal to the fund’s annualized expense ratio of .65% for Class D and .70% for Class P, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS January 31, 2015 (Unaudited) Coupon Maturity Principal Bonds and Notes—98.7% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./ Auto Receivables—7.9% Ally Master Owner Trust, Ser. 2010-4, Cl. A 1.24 8/15/17 780,000 a 783,065 AmeriCredit Automobile Receivables Trust, Ser. 2013-1, Cl. D 2.09 2/8/19 840,000 835,012 AmeriCredit Automobile Receivables Trust, Ser. 2012-5, Cl. D 2.35 12/10/18 415,000 419,785 AmeriCredit Automobile Receivables Trust, Ser. 2014-1, Cl. D 2.54 6/8/20 920,000 918,142 AmeriCredit Automobile Receivables Trust, Ser. 2012-4, Cl. D 2.68 10/9/18 655,000 662,394 AmeriCredit Automobile Receivables Trust, Ser. 2012-2, Cl. D 3.38 4/9/18 1,200,000 1,232,464 AmeriCredit Automobile Receivables Trust, Ser. 2012-1, Cl. D 4.72 3/8/18 1,590,000 1,654,112 AmeriCredit Automobile Receivables Trust, Ser. 2011-5, Cl. D 5.05 12/8/17 1,310,000 1,361,473 Capital Auto Receivables Asset Trust, Ser. 2013-1, Cl. D 2.19 9/20/21 440,000 440,658 DT Auto Owner Trust, Ser. 2014-2A, Cl. C 2.46 1/15/20 2,000,000 b 2,004,573 Exeter Automobile Receivables Trust, Ser. 2013-2A, Cl. B 3.09 7/16/18 1,250,000 b 1,262,682 Santander Drive Auto Receivables Trust, Ser. 2013-1, Cl. D 2.27 1/15/19 575,000 574,580 Santander Drive Auto Receivables Trust, Ser. 2012-6, Cl. D 2.52 9/17/18 755,000 761,038 Santander Drive Auto Receivables Trust, Ser. 2013-2, Cl. D 2.57 3/15/19 1,460,000 1,487,098 Santander Drive Auto Receivables Trust, Ser. 2012-5, Cl. C 2.70 8/15/18 1,180,000 1,198,718 Santander Drive Auto Receivables Trust, Ser. 2012-1, Cl. C 3.78 11/15/17 234,384 237,167 Santander Drive Auto Receivables Trust, Ser. 2011-4, Cl. D 4.74 9/15/17 620,000 642,963 SMART Trust, Ser. 2013-2US, Cl. A4A 1.18 2/14/19 1,540,000 1,532,146 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./ Equipment—.3% CNH Equipment Trust, Ser. 2011-A, Cl. A4 2.04 10/17/16 743,642 Asset-Backed Ctfs./ Home Equity Loans—.2% First NLC Trust, Ser. 2005-2, Cl. M1 0.65 9/25/35 420,000 a Commercial Mortgage Pass-Through Ctfs.—4.2% Banc of America Merrill Lynch Commercial Mortgage, Ser. 2005-6, Cl. A4 5.15 9/10/47 813,001 a 826,541 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PW17, Cl. AAB 5.70 6/11/50 587,380 591,601 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T26, Cl. A4 5.47 1/12/45 588,127 a 631,813 Citigroup Commercial Mortgage Trust, Ser. 2007-C6, Cl. A4 5.71 12/10/49 825,000 a 899,142 Commercial Mortgage Trust, Ser. 2015-LC19, Cl. AM 3.53 2/10/48 580,000 597,386 Credit Suisse Mortgage Trust, Ser. 2014-USA, Cl. D 4.37 9/15/37 620,000 b 641,720 Credit Suisse Mortgage Trust, Ser. 2014-USA, Cl. E 4.37 9/15/37 640,000 b 618,976 Hilton USA Trust, Ser. 2013-HLT, Cl. CFX 3.71 11/5/30 1,145,000 b 1,175,197 JPMBB Commercial Mortgage Securities Trust, Ser. 2014-C18, Cl. A2 2.88 2/15/47 2,490,000 2,594,408 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C13, Cl. B 4.74 11/15/46 975,000 a 1,103,692 Consumer Discretionary—3.3% Clear Channel Worldwide Holdings, Gtd. Notes, Ser. B 7.63 3/15/20 620,000 657,200 Comcast, Gtd. Notes 5.70 7/1/19 650,000 760,076 8 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Consumer Discretionary (continued) Comcast, Gtd. Notes 5.90 3/15/16 655,000 693,969 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 650,000 b 740,382 Daimler Finance North America, Gtd. Notes 1.25 1/11/16 1,130,000 b 1,135,740 Numericable-SFR, Sr. Scd. Bonds 6.00 5/15/22 200,000 b 204,830 Sky, Gtd. Notes 2.63 9/16/19 1,220,000 b 1,242,824 Staples, Sr. Unscd. Notes 2.75 1/12/18 620,000 c 630,561 Time Warner, Gtd. Notes 2.10 6/1/19 900,000 908,126 Time Warner, Gtd. Notes 4.75 3/29/21 570,000 641,098 Consumer Staples—3.1% ConAgra Foods, Sr. Unscd. Notes 1.90 1/25/18 1,390,000 1,391,893 CVS Health, Sr. Unscd. Notes 2.25 12/5/18 1,520,000 1,559,325 Lorillard Tobacco, Gtd. Notes 8.13 6/23/19 800,000 c 984,632 Pernod-Ricard, Sr. Unscd. Notes 2.95 1/15/17 650,000 b 670,107 Walgreen, Sr. Unscd. Notes 1.80 9/15/17 750,000 758,731 WM Wrigley Jr., Sr. Unscd. Notes 2.00 10/20/17 1,720,000 b 1,742,745 Energy—3.4% Anadarko Petroleum, Sr. Unscd. Notes 6.38 9/15/17 535,000 595,102 Energy Transfer Partners, Sr. Unscd. Notes 4.15 10/1/20 1,235,000 1,302,482 EQT, Sr. Unscd. Notes 8.13 6/1/19 215,000 260,278 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Energy (continued) Kinder Morgan Energy Partners, Gtd. Notes 5.95 2/15/18 1,371,000 1,516,980 Spectra Energy Partners, Sr. Unscd. Notes 2.95 6/15/16 595,000 611,158 Spectra Energy Partners, Sr. Unscd. Notes 2.95 9/25/18 1,130,000 1,166,191 Talisman Energy, Sr. Unscd. Notes 3.75 2/1/21 455,000 440,586 Transocean, Gtd. Notes 2.50 10/15/17 590,000 517,863 Unit, Gtd. Notes 6.63 5/15/21 290,000 274,050 Williams Partners, Sr. Unscd. Notes 3.35 8/15/22 405,000 388,674 Williams Partners, Sr. Unscd. Notes 4.00 11/15/21 450,000 456,623 Williams Partners, Sr. Unscd. Notes 7.25 2/1/17 235,000 258,995 Financial—12.5% ABN AMRO Bank, Sr. Unscd. Notes 2.50 10/30/18 760,000 b 777,782 ABN AMRO Bank, Sr. Unscd. Notes 4.25 2/2/17 340,000 b 360,124 Ally Financial, Gtd. Notes 4.63 6/26/15 600,000 605,250 American International Group, Sr. Unscd. Notes 6.40 12/15/20 925,000 1,133,245 Ameriprise Financial, Jr. Sub. Notes 7.52 6/1/66 212,000 a 227,900 ARC Properties Operating Partnership, Gtd. Notes 2.00 2/6/17 555,000 c 533,293 ARC Properties Operating Partnership, Gtd. Notes 3.00 2/6/19 1,065,000 1,019,416 Bank of America, Sr. Unscd. Notes 1.29 1/15/19 1,335,000 a 1,347,589 Bank of America, Sr. Unscd. Notes, Ser. L 2.60 1/15/19 430,000 439,309 Bank of America, Sr. Unscd. Notes, Ser. 1 3.75 7/12/16 1,020,000 1,057,135 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Financial (continued) Bank of America, Sr. Unscd. Notes 5.65 5/1/18 145,000 162,047 Boston Properties, Sr. Unscd. Notes 3.70 11/15/18 365,000 390,785 Capital One, Sr. Unscd. Notes 1.50 3/22/18 1,280,000 1,271,722 CIT Group, Sr. Unscd. Notes 5.00 5/15/17 290,000 299,244 Citigroup, Sr. Unscd. Notes 4.45 1/10/17 1,000,000 1,059,445 DDR, Sr. Unscd. Notes 4.75 4/15/18 650,000 704,390 Denali Borrower, Sr. Scd. Notes 5.63 10/15/20 575,000 b 616,687 Discover Financial Services, Sr. Unscd. Notes 5.20 4/27/22 575,000 650,086 ERAC USA Finance, Gtd. Notes 5.90 11/15/15 1,100,000 b 1,144,049 Ford Motor Credit, Sr. Unscd. Notes, Ser. 1 1.07 3/12/19 1,975,000 a 1,958,803 Ford Motor Credit, Sr. Unscd. Notes 4.21 4/15/16 695,000 719,968 Ford Motor Credit, Sr. Unscd. Notes 5.00 5/15/18 340,000 372,078 General Electric Capital, Sr. Unscd. Notes 0.76 1/14/19 1,195,000 a 1,195,200 Goldman Sachs Group, Sr. Unscd. Notes 1.33 11/15/18 1,295,000 a 1,308,169 Goldman Sachs Group, Sr. Unscd. Notes 1.84 11/29/23 1,250,000 a 1,289,726 Goldman Sachs Group, Sr. Unscd. Notes 2.38 1/22/18 625,000 637,469 Goldman Sachs Group, Sr. Unscd. Bonds 2.55 10/23/19 725,000 735,770 Hartford Financial Services Group, Sr. Unscd. Notes 4.00 10/15/17 600,000 642,047 Health Care REIT, Sr. Unscd. Notes 2.25 3/15/18 490,000 497,126 Hyundai Capital Services, Sr. Unscd. Notes 4.38 7/27/16 400,000 b 418,606 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Financial (continued) Liberty Mutual Group, Gtd. Notes 4.95 5/1/22 565,000 b 630,191 Morgan Stanley, Sr. Unscd. Notes 2.13 4/25/18 570,000 574,831 Morgan Stanley, Sr. Unscd. Notes 5.50 7/28/21 560,000 651,730 PNC Bank, Sr. Unscd. Notes 2.20 1/28/19 600,000 612,958 Royal Bank of Scotland Sub. Notes 9.50 3/16/22 1,210,000 a 1,369,592 Royal Bank of Scotland Group, Sr. Unscd. Notes 2.55 9/18/15 725,000 732,185 Synchrony Financial, Sr. Unscd. Bonds 3.00 8/15/19 565,000 579,791 Foreign/Governmental—2.7% Comision Federal de Electricidad, Sr. Unscd. Notes 4.88 1/15/24 1,230,000 b 1,304,415 Hungarian Development Bank, Govt. Gtd. Notes 6.25 10/21/20 645,000 b 728,975 Korea Development Bank, Sr. Unscd. Notes 2.25 8/7/17 1,200,000 1,218,584 Latvian Government, Sr. Unscd. Notes 2.75 1/12/20 585,000 b 597,221 Lithuanian Government, Sr. Unscd. Notes 6.63 2/1/22 480,000 b 598,800 Petroleos Mexicanos, Gtd. Notes 3.50 7/18/18 1,100,000 1,124,200 Portuguese Government, Unscd. Notes 5.13 10/15/24 605,000 b,c 666,178 Health Care—2.1% Anthem, Sr. Unscd. Notes 2.30 7/15/18 815,000 831,229 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Health Care (continued) Becton Dickinson and Company, Sr. Unscd. Notes 2.68 12/15/19 900,000 924,791 Biomet, Gtd. Notes 6.50 8/1/20 290,000 309,937 Fresenius Medical Care US Finance II, Gtd. Notes 4.13 10/15/20 370,000 b 381,563 Medtronic, Sr. Unscd. Notes 2.50 3/15/20 1,190,000 b 1,224,855 Mylan, Sr. Unscd. Notes 2.55 3/28/19 1,055,000 1,073,069 Industrial—.6% AECOM, Gtd. Notes 5.75 10/15/22 585,000 b 613,519 Waste Management, Gtd. Notes 6.10 3/15/18 365,000 414,063 Xerox, Sr. Unscd. Notes 5.63 12/15/19 215,000 246,312 Information Technology—.6% Hewlett-Packard, Sr. Unscd. Bonds 2.75 1/14/19 830,000 853,926 Hewlett-Packard, Sr. Unscd. Notes 4.30 6/1/21 345,000 373,934 Open Text, Gtd. Notes 5.63 1/15/23 225,000 b,c 231,750 Materials—1.1% Freeport-McMoRan, Sr. Unscd. Notes 2.15 3/1/17 195,000 193,854 Freeport-McMoRan, Sr. Unscd. Notes 3.55 3/1/22 430,000 382,213 Glencore Funding, Gtd. Notes 2.50 1/15/19 580,000 b 571,692 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Materials (continued) INEOS Finance, Sr. Scd. Notes 8.38 2/15/19 565,000 b 603,137 Vale Overseas, Gtd. Notes 6.25 1/23/17 600,000 638,766 Residential Mortgage Pass-Through Ctfs.—.1% Credit Suisse First Boston Mortgage Securities, Ser. 2004-7, Cl. 6A1 5.25 10/25/19 83,925 85,675 GSR Mortgage Loan Trust, Ser. 2004-12, Cl. 2A2 2.51 12/25/34 161,812 a 154,063 Telecommunication Services—2.0% AT&T, Sr. Unscd. Notes 1.15 11/27/18 1,045,000 a 1,060,088 Digicel, Sr. Unscd. Notes 6.00 4/15/21 645,000 b 606,300 Frontier Communications, Sr. Unscd. Notes 8.75 4/15/22 245,000 279,300 Intelsat Jackson Holdings, Gtd. Notes 7.25 4/1/19 580,000 604,650 Verizon Communications, Sr. Unscd. Notes 3.65 9/14/18 1,795,000 1,910,243 U.S. Government Agencies—2.2% Federal National Mortgage Association, Notes 0.88 8/28/17 5,100,000 U.S. Government Agencies/ Mortgage-Backed—.0% Federal National Mortgage Association Gtd. Pass-Through Ctfs., REMIC, Ser. 2003-49, Cl. JE, 3.00%, 4/25/33 76,324 d 78,418 Government National Mortgage Association II: 7.00%, 12/20/30—4/20/31 7,782 9,574 7.50%, 11/20/29—12/20/30 7,940 9,893 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Securities—50.2% U.S. Treasury Notes: 0.25%, 12/31/15 34,315,000 34,339,810 0.75%, 1/15/17 51,600,000 c 51,882,200 1.50%, 12/31/18 8,625,000 8,783,346 2.63%, 1/31/18 19,040,000 20,072,330 Utilities—2.2% Duke Energy Carolinas, First Mortgage Bonds 5.10 4/15/18 800,000 899,713 Dynegy Finance I/II, Sr. Scd. Notes 6.75 11/1/19 425,000 b 437,219 Enel, Sub. Bonds 8.75 9/24/73 300,000 a,b 356,925 Exelon Generation, Sr. Unscd. Notes 6.20 10/1/17 515,000 575,042 National Grid, Sr. Unscd. Notes 6.30 8/1/16 724,000 779,715 NiSource Finance, Gtd. Bonds 6.80 1/15/19 1,225,000 1,459,741 Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 435,000 467,608 Total Bonds and Notes (cost $223,850,522) Short-Term Investments—.2% U.S. Treasury Bills; 0.01%, 2/19/15 (cost $369,998) 370,000 e Other Investment—1.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,018,323) 4,018,323 f The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned—.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $1,257,000) 1,257,000 f Total Investments (cost $229,495,843) % Liabilities, Less Cash and Receivables %) ) Net Assets % REIT—Real Estate Investment Trust REMIC—Real Estate Mortgage Investment Conduit a Variable rate security—interest rate subject to periodic change. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At January 31, 2015, these securities were valued at $24,309,764 or 10.6% of net assets. c Security, or portion thereof, on loan.At January 31, 2015, the value of the fund’s securities on loan was $53,853,437 and the value of the collateral held by the fund was $54,972,390, consisting of cash collateral of $1,257,000 and U.S. Government and Agency securities valued at $53,715,390. d The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. e Held by or on behalf of a counterparty for open financial futures contracts. f Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) U.S. Government & Agencies 52.4 Foreign/Governmental 2.7 Corporate Bonds 30.9 Short-Term/Money Market Investments 2.5 Asset/Mortgage-Backed 8.4 Residential Mortgage-Backed .1 Commercial Mortgage-Backed 4.2 † Based on net assets. See notes to financial statements. 16 STATEMENT OF FINANCIAL FUTURES January 31, 2015 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 1/31/2015 ($) Financial Futures Long U.S. Treasury 2 Year Notes 150 32,964,375 March 2015 128,969 Financial Futures Short U.S. Treasury 10 Year Notes 115 (15,050,625 ) March 2015 (512,469 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) See notes to financial statements. The Fund 17 STATEMENT OF ASSETS AND LIABILITIES January 31, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $53,853,437)—Note 1(c): Unaffiliated issuers 224,220,520 226,521,414 Affiliated issuers 5,275,323 5,275,323 Cash 53,330 Cash denominated in foreign currencies 21,350 18,904 Receivable for investment securities sold 18,585,113 Dividends, interest and securities lending income receivable 840,333 Receivable for shares of Common Stock subscribed 51,697 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 35,581 Prepaid expenses 23,475 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 110,976 Payable for investment securities purchased 20,680,823 Liability for securities on loan—Note 1(c) 1,257,000 Payable for shares of Common Stock redeemed 104,852 Payable for futures variation margin—Note 4 46,719 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 1,027 Accrued expenses 105,905 Net Assets ($) Composition of Net Assets ($): Paid-in capital 254,152,251 Accumulated distributions in excess of investment income—net (233,047 ) Accumulated net realized gain (loss) on investments (26,770,838 ) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions [including ($383,500) net unrealized (depreciation) on financial futures] 1,949,502 Net Assets ($) Net Asset Value Per Share Class D Class P Net Assets ($) 228,653,390 444,478 Shares Outstanding 21,633,035 41,995 Net Asset Value Per Share ($) See notes to financial statements. 18 STATEMENT OF OPERATIONS Six Months Ended January 31, 2015 (Unaudited) Investment Income ($): Income: Interest 2,051,929 Income from securities lending—Note 1(c) 11,446 Dividends; Affiliated issuers 853 Total Income Expenses: Management fee—Note 3(a) 600,117 Shareholder servicing costs—Note 3(b) 345,551 Directors’ fees and expenses—Note 3(c) 34,226 Professional fees 33,586 Prospectus and shareholders’ reports 24,575 Registration fees 20,352 Custodian fees—Note 3(b) 11,632 Loan commitment fees—Note 2 1,357 Miscellaneous 19,044 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (308,741 ) Less—reduction in fees due to earnings credits—Note 3(b) (74 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions (446,092 ) Net realized gain (loss) on financial futures (393,253 ) Net realized gain (loss) on forward foreign currency exchange contracts 155,111 Net Realized Gain (Loss) ) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (169,559 ) Net unrealized appreciation (depreciation) on financial futures (498,736 ) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts 20,622 Net Unrealized Appreciation (Depreciation) ) Net Realized and Unrealized Gain (Loss) on Investments ) Net (Decrease) in Net Assets Resulting from Operations ) See notes to financial statements. The Fund 19 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended January 31, 2015 Year Ended (Unaudited) July 31, 2014 Operations ($): Investment income—net 1,282,603 3,159,043 Net realized gain (loss) on investments (684,234 ) (763,283 ) Net unrealized appreciation (depreciation) on investments (647,673 ) 2,232,989 Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends to Shareholders from ($): Investment income—net: Class D (1,528,956 ) (4,325,354 ) Class P (2,843 ) (10,725 ) Net realized gain on investments: Class D — (210,433 ) Class P — (424 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class D 16,986,924 54,755,229 Class P 19 74,862 Dividends reinvested: Class D 1,408,535 4,190,061 Class P 2,674 8,650 Cost of shares redeemed: Class D (31,396,713 ) (65,964,273 ) Class P (82,498 ) (360,095 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 243,760,030 250,973,783 End of Period Undistributed (distributions in excess of) investment income—net (233,047 ) 16,149 20 Six Months Ended January 31, 2015 Year Ended (Unaudited) July 31, 2014 Capital Share Transactions: Class D Shares sold 1,605,337 5,145,554 Shares issued for dividends reinvested 133,107 393,499 Shares redeemed (2,969,690 ) (6,197,689 ) Net Increase (Decrease) in Shares Outstanding ) ) Class P Shares sold 2 7,023 Shares issued for dividends reinvested 252 812 Shares redeemed (7,763 ) (33,737 ) Net Increase (Decrease) in Shares Outstanding ) ) See notes to financial statements. The Fund 21 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended January 31, 2015 Year Ended July 31, Class D Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 10.64 10.64 10.72 10.76 10.78 10.34 Investment Operations: Investment income—net a .06 .14 .16 .14 .23 .32 Net realized and unrealized gain (loss) on investments (.06 ) .06 .02 .05 .06 .51 Total from Investment Operations — .20 .18 .19 .29 .83 Distributions: Dividends from investment income—net (.07 ) (.19 ) (.24 ) (.23 ) (.31 ) (.39 ) Dividends from net realized gain on investments — (.01 ) (.02 ) — — — Total Distributions (.07 ) (.20 ) (.26 ) (.23 ) (.31 ) (.39 ) Net asset value, end of period 10.57 10.64 10.64 10.72 10.76 10.78 Total Return (%) (.01 ) b 1.94 1.60 1.80 2.67 8.12 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .91 c .89 .89 .90 .90 .90 Ratio of net expenses to average net assets .65 c .65 .69 .90 .90 .90 Ratio of net investment income to average net assets 1.07 c 1.27 1.52 1.33 2.11 3.00 Portfolio Turnover Rate 36.17 b 175.95 109.51 d 173.05 d 118.74 90.03 Net Assets, end of period ($ x 1,000) 228,653 243,233 250,171 250,850 261,652 256,259 a Based on average shares outstanding. b Not annualized. c Annualized. d The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended July 31, 2013 and 2012 were 106.46% and 160.80%, respectively. See notes to financial statements. 22 Six Months Ended January 31, 2015 Year Ended July 31, Class P Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 10.65 10.65 10.74 10.77 10.79 10.36 Investment Operations: Investment income—net a .05 .14 .16 .14 .23 .32 Net realized and unrealized gain (loss) on investments (.05 ) .05 .00 b .06 .05 .50 Total from Investment Operations — .19 .16 .20 .28 .82 Distributions: Dividends from investment income—net (.07 ) (.18 ) (.23 ) (.23 ) (.30 ) (.39 ) Dividends from net realized gain on investments — (.01 ) (.02 ) — — — Total Distributions (.07 ) (.19 ) (.25 ) (.23 ) (.30 ) (.39 ) Net asset value, end of period 10.58 10.65 10.65 10.74 10.77 10.79 Total Return (%) (.04 ) c 1.79 1.56 1.85 2.65 8.10 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.05 d 1.01 .93 .95 .93 .93 Ratio of net expenses to average net assets .70 d .70 .74 .95 .93 .93 Ratio of net investment income to average net assets 1.02 d 1.26 1.50 1.30 2.09 2.97 Portfolio Turnover Rate 36.17 c 175.95 109.51 e 173.05 e 118.74 90.03 Net Assets, end of period ($ x 1,000) 444 527 803 1,153 1,047 1,478 a Based on average shares outstanding. b Amount represents less than $.01 per share. c Not annualized. d Annualized. e The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended July 31, 2013 and 2012 were 106.46% and 160.80%, respectively. See notes to financial statements. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Short Term Income Fund (the “fund”) is a separate non-diversified series of Dreyfus Investment Grade Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering three series, including the fund.The fund’s investment objective seeks to maximize total return, consisting of capital appreciation and current income. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold to the public without a sales charge.The fund is authorized to issue 800 million shares of $.001 par value Common Stock. The fund currently offers two classes of shares: Class D (500 million shares authorized) and Class P (300 million shares authorized). Class D and Class P shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under 24 authority of federal laws are also sources of authoritative GAAP for SEC registrants.The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assump-tions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S.Treasury Bills), financial futures and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the Company’s Board of Directors (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions.These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. 26 When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a summary of the inputs used as of January 31, 2015 in valuing the fund’s investments: At January 31, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign 28 Level 2—Other Significant Observable Inputs Level 3— Significant Unobservable Inputs Level 1— Unadjusted Quoted Prices Total Assets ($) Investments in Securities: Asset-Backed — 19,153,577 — Commercial Mortgage-Backed — 9,680,476 — Corporate Bonds † — 70,542,113 — Foreign Government — 6,238,373 — Mutual Funds 5,275,323 — — Residential Mortgage-Backed — 239,738 — U.S. Government Agencies/ Mortgage-Backed — 5,219,453 — U.S. Treasury — 115,447,684 — Other Financial Instruments: Financial Futures †† 128,969 — — Forward Foreign Currency Exchange Contracts †† — 35,581 — Liabilities ($) Other Financial Instruments: Financial Futures †† (512,469 ) — — ) Forward Foreign Currency Exchange Contracts †† — (1,027 ) — ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended January 31, 2015,The Bank of New York Mellon earned $2,467 from lending portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended January 31, 2015 were as follows: Affiliated Investment Value Value Net Company 7/31/2014 ($) Purchases ($) Sales ($) 1/31/2015 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 1,493,113 27,359,632 24,834,422 4,018,323 1.8 Dreyfus Institutional Cash Advantage Fund 1,149,200 64,693,343 64,585,543 1,257,000 .5 Total (e) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. 30 As of and during the period ended January 31, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended January 31, 2015, the fund did not incur any interest or penalties. Each tax year in the three-year period ended July 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The fund has an unused capital loss carryover of $25,409,243 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to July 31, 2014. If not applied, $7,342,005 of the carryover expires in fiscal year 2015, $4,178,299 expires in fiscal year 2016, $5,740,844 expires in fiscal year 2017 and $4,860,107 expires in fiscal year 2018. The fund has $594,671 of post-enactment short-term capital losses and $2,693,317 of post-enactment long-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal year ended July 31, 2014 was as follows: ordinary income $4,546,936. The tax character of current year distributions will be determined at the end of the current fiscal year. The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 8, 2014, the unsecured credit facility with Citibank, N.A. was $265 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended January 31, 2015, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .50% of the value of the fund’s average daily net assets and is payable monthly.The Manager has contractually agreed, from August 1, 2014 through December 1, 2015, to waive receipt of its fees and/or assume the expenses of the fund, so that the expenses of neither class (excluding Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed .45% of the value of the fund’s average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $308,741 during the period ended January 31, 2015. (b) Under the Shareholder Services Plan, the fund pays the Distributor at an annual rate of .20% of the value of the average daily net assets of Class D shares and .25% of the value of the average daily net assets of Class P shares for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service 32 Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended January 31, 2015, Class D and Class P shares were charged $239,580 and $583, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended January 31, 2015, the fund was charged $58,782 for transfer agency services and $2,286 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $70. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended January 31, 2015, the fund was charged $11,632 pursuant to the custody agreement. The fund compensates The Bank of New York Mellon for performing certain cash management services related to fund subscriptions and redemptions, including shareholder redemption draft processing, under a cash management agreement. During the period ended January 31, 2015, the fund was charged $1,750 pursuant to the agreement, which is included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $4. The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) During the period ended January 31, 2015, the fund was charged $3,693 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $97,510, Shareholder Services Plan fees $39,023, custodian fees $10,316, Chief Compliance Officer fees $2,467 and transfer agency fees $7,555, which are offset against an expense reimbursement currently in effect in the amount of $45,895. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities, financial futures and forward contracts, during the period ended January 31, 2015, amounted to $85,152,562 and $98,435,958, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended January 31, 2015 is discussed below. Master Netting Arrangements: The fund enters into International Swaps and Derivatives Association, Inc. Master Agreements or similar agreements (collectively,“Master Agreements”) with its over-the-counter (“OTC”) derivative contract counterparties in order to, among other things, reduce its credit risk to counterparties. Master Agreements include provisions for general obligations, representations, collateral and events of default or termination. Under a Master Agreement, the fund may offset with the counterparty certain derivative financial instrument’s payables and/or receivables with collateral held and/or posted and create one single net payment in the event of default or termination. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk, 34 as a result of changes in value of underlying financial instruments.The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations.When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations.There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. Financial futures open at January 31, 2015 are set forth in the Statement of Financial Futures. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strat-egy.When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk is mitigated by Master Agreements between the fund and the counterparty.The following summarizes open forward contracts at January 31, 2015: Foreign Currency Amounts Unrealized Appreciation (Depreciation) ($) Forward Foreign Currency Exchange Contracts Proceeds ($) Value ($) Sales: Australian Dollar, Expiring 2/27/2015 a 1,055,000 833,919 819,934 13,985 Euro, Expiring: 2/27/2015 a 246,000 277,017 278,044 (1,027 ) 2/27/2015 b 469,000 533,621 530,091 3,530 New Zealand Dollar, Expiring 2/27/2015 b 750,000 562,320 544,254 18,066 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a JP Morgan Chase Bank b Goldman Sachs International The following tables show the fund’s exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. Fair value of derivative instruments as of January 31, 2015 is shown below: Derivative Derivative Assets ($) Liabilities ($) Interest rate risk 1 128,969 Interest rate risk 1 (512,469 ) Foreign exchange risk 2 35,581 Foreign exchange risk 2 (1,027 ) Gross fair value of derivatives contracts ) Statement of Assets and Liabilities location: 1 Includes cumulative appreciation (depreciation) on financial futures as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Assets and Liabilities. 2 Unrealized appreciation (depreciation) on forward foreign currency exchange contracts. 36 The effect of derivative instruments in the Statement of Operations during the period ended January 31, 2015 is shown below: Amount of realized gain (loss) on derivatives recognized in income ($) Financial Forward Underlying risk Futures 3 Contracts 4 Total Interest rate (393,253 ) — ) Foreign exchange — 155,111 Total ) ) Change in unrealized appreciation (depreciation) on derivatives recognized in income ($) Financial Forward Underlying risk Futures 5 Contracts 6 Total Interest rate (498,736 ) — ) Foreign exchange — 20,622 Total ) ) Statement of Operations location: 3 Net realized gain (loss) on financial futures. 4 Net realized gain (loss) on forward foreign currency exchange contracts. 5 Net unrealized appreciation (depreciation) on financial futures. 6 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts. The provisions of ASC Topic 210 “Disclosures about Offsetting Assets and Liabilities” require disclosure on the offsetting of financial assets and liabilities. These disclosures are required for certain investments, including derivative financial instruments subject to Master Agreements which are eligible for offsetting in the Statement of Assets and Liabilities and require the fund to disclose both gross and net information with respect to such investments. For financial reporting purposes, the fund does not offset derivative assets and derivative liabilities that are subject to Master Agreements in the Statement of Assets and Liabilities. The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) At January 31, 2015, derivative assets and liabilities (by type) on a gross basis are as follows: Derivative Financial Instruments: Assets ($) Liabilities ($) Financial futures 128,969 (512,469 ) Forward contracts 35,581 (1,027 ) Total gross amount of derivative assets and liabilities in the Statement of Assets and Liabilities 164,550 (513,496 ) Derivatives not subject to Master Agreements (128,969 ) 512,469 Total gross amount of assets and liabilities subject to Master Agreements 35,581 (1,027 ) The following tables present derivative assets and liabilities net of amounts available for offsetting under Master Agreements and net of related collateral received or pledged, if any, as of January 31, 2015: † Financial Instruments and Derivatives Available for Offset ($) Gross Amount of Collateral Net Amount of Counterparty Assets ($) 1 Received ($) Assets ($) Goldman Sachs International 21,596 — — 21,596 JP Morgan Chase Bank 13,985 (1,027 ) — 12,958 Total ) — Financial Instruments and Derivatives Available for Offset ($) Gross Amount of Collateral Net Amount of Counterparty Liabilities ($) 1 Pledged ($) Liabilities ($) JP Morgan Chase Bank 1,027 (1,027 ) — — Total ) — — 1 Absent a default event or early termination, OTC derivative assets and liabilities are presented at gross amounts and are not offset in the Statement of Assets and Liabilities. † See Statement of Investments for detailed information regarding collateral held for open financial futures contracts. 38 The following summarizes the average market value of derivatives outstanding during the period ended January 31, 2015: Average Market Value ($) Interest rate financial futures 50,687,148 Forward contracts 1,574,228 At January 31, 2015, accumulated net unrealized appreciation on investments was $2,300,894, consisting of $2,780,935 gross unrealized appreciation and $480,041 gross unrealized depreciation. At January 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 39 NOTES For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End ManagementInvestment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies andAffiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Grade Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: March 24, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: March 24, 2015 By: /s/ James Windels James Windels, Treasurer Date: March 24, 2015 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
